Exhibit 10.4

 

EXECUTION COPY

 

AMENDMENT NO.  3 AND WAIVER TO THE CREDIT AGREEMENT

 

Dated as of May 29, 2009

 

AMENDMENT NO. 3 AND WAIVER TO THE CREDIT AGREEMENT (this “Amendment”) among
Capmark Financial Group Inc., a Nevada corporation (the “Company”), the
subsidiary borrowers party thereto (together with the Company, the “Borrowers”),
the financial institutions and other institutional lenders party hereto, and
Citibank, N.A., as administrative agent (the “Agent”) for the Lenders.

 

RECITALS:

 

(1)           THE BORROWERS, THE FINANCIAL INSTITUTIONS AND OTHER INSTITUTIONAL
LENDERS PARTY THERETO (THE “LENDERS”), THE AGENT AND THE OTHER AGENTS PARTY
THERETO HAVE ENTERED INTO THAT CERTAIN CREDIT AGREEMENT, DATED AS OF MARCH 23,
2006, AS AMENDED BY AMENDMENT NO. 1 TO THE CREDIT AGREEMENT, DATED AS OF
APRIL 17, 2007, AMENDMENT NO. 2 TO THE CREDIT AGREEMENT, DATED AS OF
JUNE 30, 2008, WAIVER TO THE CREDIT AGREEMENT, DATED AS OF APRIL 20, 2009,
WAIVER NO. 2 TO THE CREDIT AGREEMENT, DATED AS OF MAY 8, 2009  AND WAIVER NO. 3
TO THE CREDIT AGREEMENT, DATED AS OF MAY 21, 2009 (AS FURTHER AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED, THE “CREDIT AGREEMENT”).  CAPITALIZED TERMS
NOT OTHERWISE DEFINED IN THIS AMENDMENT HAVE THE SAME MEANINGS AS SPECIFIED IN
THE CREDIT AGREEMENT.

 

(2)           CONTEMPORANEOUSLY HEREWITH, THE COMPANY IS ENTERING INTO THAT
CERTAIN TERM FACILITY CREDIT AND GUARANTY AGREEMENT, DATED AS OF MAY 29, 2009
AMONG THE COMPANY, CERTAIN SUBSIDIARIES OF THE COMPANY PARTY THERETO, AS
GUARANTORS, CITICORP NORTH AMERICA, INC., AS ADMINISTRATIVE AGENT, AND CITIBANK,
N.A., AS COLLATERAL AGENT, AND THE LENDERS PARTY THERETO (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “TERM LOAN
AGREEMENT”), A CONDITION TO EFFECTIVENESS OF WHICH, AMONG OTHER THINGS, IS THAT
THE COMPANY SHALL USE (A) THE CASH PREPAYMENT AMOUNT (AS DEFINED BELOW) TO
PREPAY IN CASH NOT LESS THAN $46,875,000 OF OUTSTANDING LOANS UNDER THE
FACILITIES AND (B) PROCEEDS UNDER THE TERM LOAN AGREEMENT TO PERMANENTLY PREPAY
IN CASH NOT LESS THAN (I) $937,500,000 OF OUTSTANDING LOANS UNDER THE FACILITIES
(THE “PREPAYMENT”) AND (II) $562,500,000 OF OUTSTANDING LOANS UNDER THE BRIDGE
FACILITY (THE FOREGOING TRANSACTIONS COLLECTIVELY REFERRED TO HEREIN AS THE
“TRANSACTIONS”).

 

(3)           THE BORROWERS HAVE REQUESTED THAT THE LENDERS AGREE TO AMEND
CERTAIN PROVISIONS OF THE CREDIT AGREEMENT AS HEREINAFTER SET FORTH.

 

(4)           PURSUANT TO SUBSECTION 10.1(A) OF THE CREDIT AGREEMENT, THE
MAJORITY LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE MAJORITY LENDERS, THE
AGENT MAY, FROM TIME TO TIME, ENTER INTO WITH THE BORROWERS, WRITTEN AMENDMENTS,
SUPPLEMENTS OR MODIFICATIONS TO THE CREDIT AGREEMENT FOR THE PURPOSE OF ADDING
ANY PROVISIONS TO THE CREDIT AGREEMENT OR CHANGING IN ANY MANNER THE RIGHTS OF
THE LENDERS OR OF THE BORROWERS UNDER THE CREDIT AGREEMENT.

 

(5)           THE MAJORITY LENDERS HAVE AGREED, SUBJECT TO THE TERMS AND
CONDITIONS STATED BELOW, TO AMEND THE CREDIT AGREEMENT AS HEREINAFTER SET FORTH.

 

--------------------------------------------------------------------------------


 


SECTION 1.           AMENDMENTS TO CREDIT AGREEMENT


 


THE CREDIT AGREEMENT IS, EFFECTIVE AS OF THE DATE HEREOF AND SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 3, HEREBY AMENDED
AS FOLLOWS:


 


(A)           SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IN ALPHABETICAL ORDER NEW DEFINITIONS TO READ AS FOLLOWS:

 

“2010 Notes”: the Company’s Floating Rate Senior Notes due 2010.

 

“2012 Notes”: the Company’s 5.875% Senior Notes due 2012.

 

“2017 Notes”: the Company’s 6.300% Senior Notes due 2017.

 

“Agreement Value”: for each Hedge Agreement, on any date of determination, an
amount equal to:  (a) in the case of a Hedge Agreement documented pursuant to
the Master Agreement (Multicurrency-Cross Border) published by the International
Swap and Derivatives Association, Inc. (the “Master Agreement”), the amount, if
any, that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination and (ii) such Loan Party or
Subsidiary was the sole “Affected Party,”; (b) in the case of a Hedge Agreement
traded on an exchange, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss or gain on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party to such Hedge Agreement based on the settlement price
of such Hedge Agreement on such date of determination; or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss or gain on such Hedge Agreement to the Loan Party or Subsidiary
of a Loan Party to such Hedge Agreement determined as the amount, if any, by
which (i) the present value of the future cash flows to be paid by such Loan
Party or Subsidiary exceeds or, as applicable, is less than (ii) the present
value of the future cash flows to be received by such Loan Party or Subsidiary
pursuant to such Hedge Agreement; capitalized terms used and not otherwise
defined in this definition shall have the respective meanings set forth in the
above described Master Agreement.  For the avoidance of doubt, the foregoing
definition of “Agreement Value” does not affect the rights and obligations of
any such Loan Party or such Subsidiary, on one hand, and such counterparty, on
the other hand, under any such Hedge Agreement, including without limitation as
to the calculation of any amount pursuant to section 6 of a Master Agreement as
such section has been amended or supplemented by a schedule to such Master
Agreement.

 

“Amendment No. 3”: Amendment No. 3 and Waiver to the Credit Agreement, dated as
of May 29, 2009, among the Borrowers, the Lenders party thereto and the Agent.

 

2

--------------------------------------------------------------------------------


 


“AMENDMENT NO. 3 EFFECTIVE DATE”: THE DATE OF EFFECTIVENESS OF AMENDMENT NO. 3
IN ACCORDANCE WITH THE TERMS THEREOF.


 


“APPLICABLE ADJUSTMENT PERCENTAGE”: (A) FOR THE FIRST FISCAL QUARTER ENDING
AFTER A SERVICING BUSINESS DISPOSITION, 95%, (B) FOR THE SECOND FISCAL QUARTER
ENDING AFTER A SERVICING BUSINESS DISPOSITION, 90%, (C) FOR THE THIRD FISCAL
QUARTER ENDING AFTER A SERVICING BUSINESS DISPOSITION, 85% AND (D) FOR EACH
FISCAL QUARTER ENDING THEREAFTER, 80%.

 

“Applicable Discount”: as defined in Exhibit A to Amendment No. 3.

 


“AUCTION”: A “DUTCH” AUCTION WHEREBY THE COMPANY OFFERS TO PURCHASE LOANS
PURSUANT TO THE AUCTION PROCEDURES SET FORTH IN EXHIBIT A TO AMENDMENT NO. 3.


 


“CASH PREPAYMENT AMOUNT”: AS DEFINED IN SECTION 2.18(D).


 


“CONSOLIDATED”: THE CONSOLIDATION OF ACCOUNTS IN ACCORDANCE WITH GAAP.


 


“CONSOLIDATING”: THE CONSOLIDATING FINANCIAL STATEMENTS OF THE COMPANY AND ITS
SUBSIDIARIES WHICH SETS FORTH (I) THE CONSOLIDATED ACCOUNTS OF THE COMPANY AND
ITS SUBSIDIARIES (OTHER THAN ANY SPECIFIED SUBSIDIARIES) AND (II) THE
CONSOLIDATED ACCOUNTS OF EACH SPECIFIED SUBSIDIARY AND ITS SUBSIDIARIES.


 


“EQUITY INTERESTS”: WITH RESPECT TO ANY PERSON, SHARES OF CAPITAL STOCK OF (OR
OTHER OWNERSHIP OR PROFIT INTERESTS IN) SUCH PERSON, WARRANTS, OPTIONS OR OTHER
RIGHTS FOR THE PURCHASE OR OTHER ACQUISITION FROM SUCH PERSON OF SHARES OF
CAPITAL STOCK OF (OR OTHER OWNERSHIP OR PROFIT INTERESTS IN) SUCH PERSON,
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SHARES OF CAPITAL STOCK OF (OR
OTHER OWNERSHIP OR PROFIT INTERESTS IN) SUCH PERSON OR WARRANTS, RIGHTS OR
OPTIONS FOR THE PURCHASE OR OTHER ACQUISITION FROM SUCH PERSON OF SUCH SHARES
(OR SUCH OTHER INTERESTS), AND OTHER OWNERSHIP OR PROFIT INTERESTS IN SUCH
PERSON (INCLUDING, WITHOUT LIMITATION, PARTNERSHIP, MEMBER OR TRUST INTERESTS
THEREIN), WHETHER VOTING OR NONVOTING, AND WHETHER OR NOT SUCH SHARES, WARRANTS,
OPTIONS, RIGHTS OR OTHER INTERESTS ARE AUTHORIZED ON ANY DATE OF DETERMINATION.


 

“ERISA Plan”: a Single Employer Plan or a Multiple Employer Plan.

 

“Excluded Information”: as defined in subsection 10.7(ii).

 

“Existing Notes”: the 2010 Notes, the 2012 Notes and/or the 2017 Notes, as the
context may require.

 

“Fiscal Quarter”: any fiscal quarter of any Fiscal Year, which quarter shall end
on the last day of each March, June, September and December of such Fiscal Year
in accordance with the fiscal accounting calendar of the Company and its
Subsidiaries.

 

“Fiscal Year”: a fiscal year of the Company and its Subsidiaries ending on
December 31, except for Subsidiaries of the Company organized in certain
jurisdictions in Asia with fiscal years ending on March 31, April 30, June 30 or
September 30.

 

3

--------------------------------------------------------------------------------


 

“Foreign Subsidiary”: at any time, any of the direct or indirect Subsidiaries of
the Company that are organized outside of the laws of the United States, any
state thereof or the District of Columbia at such time.

 

“Initial Prepayment Lender”: each Lender that is also a “Lender” under the Term
Loan Agreement on the Amendment No. 3 Effective Date.

 

“Liquidity Availability”: at any time, an amount equal to the unrestricted cash
and Cash Equivalents of the Company and its Subsidiaries (other than any
Specified Subsidiaries or any Subsidiaries that are broker-dealers registered
with the SEC and with state securities commissions in the United States under
state securities laws) (which unrestricted cash and Cash Equivalents, for
greater certainty, shall exclude any such property (a) held in the “Cash
Collateral Account” (as defined in the Term Loan Agreement), (b) that is being
held as cash collateral or that constitutes escrowed funds or (c) that is
otherwise subject to a currently applicable restriction on its withdrawal or
distribution to the Company or any of its Subsidiaries); provided that Liquidity
Availability shall be reduced by the amount of any tax liability reasonably
estimated by the Company to be incurred as a result of the repatriation from any
Foreign Subsidiary of any such cash or Cash Equivalents to the Company or any of
its domestic Subsidiaries, provided that no such reduction pursuant to this
clause (c) shall be required with respect to any funds that are eligible to be
used and that the Company intends to use to meet the liquidity needs of the
Foreign Subsidiary holding such funds (not to exceed $100,000,000 in the
aggregate to meet the liquidity needs of all Foreign Subsidiaries).

 

“Liquidity Condition”: (a) the Company and its Subsidiaries shall have
maintained a Liquidity Availability of at least $450,000,000 on an average daily
basis for each of the three months ending immediately prior to any utilization
of the Notes Cash Basket and (b) before and after giving effect to the proposed
utilization of the Notes Cash Basket, the Company shall be in compliance with
subsection 6.1.

 

“Net Cash Proceeds”: (a) in respect of the issuance or incurrence of
Indebtedness (other than Indebtedness under any Servicing Loan Facility) by any
Person, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such incurrence or issuance over (ii) the underwriting discounts
and commissions or other similar payments, and other out-of-pocket costs, fees,
commissions, premiums and expenses incurred by such Person in connection with
such incurrence or issuance to the extent that such amounts were not deducted in
determining the amount referred to in clause (i); and (b) with respect to any
Servicing Loan Facility, the gross cash proceeds received in connection with
such Servicing Loan Facility net of attorneys’ fees, accountants’ fees,
investment banking fees and other customary fees and expenses actually incurred
in connection therewith and in each case directly related to such Servicing Loan
Facility.

 

“Notes Cash Basket”: as defined in the Term Loan Agreement.

 

“Permitted Notes Refinancing”: the refinancing, refunding, exchange or
replacement of any of the Existing Notes with Permitted Refinancing
Indebtedness.

 

“Permitted Refinancing Indebtedness”: any Indebtedness issued or incurred in
connection with the refinancing, refunding, exchange or replacement of the
Existing Notes (and, to the extent that any such Indebtedness (x) is accepted by
any Lenders hereunder to refinance, refund, exchange or replace Indebtedness
hereunder, the Facilities or (y) is

 

4

--------------------------------------------------------------------------------


 

accepted by any lenders under the Bridge Facility to refinance, refund, exchange
or replace the loans under the Bridge Facility, the loans under the Bridge
Facility); provided that (a) no Default shall have occurred and be continuing
before and after giving effect to such issuance or incurrence, (b) in connection
with any such issuance or incurrence, the Lenders hereunder and the lenders
under the Bridge Facility shall be offered, on a proportionate basis in
accordance with the provisions of this Agreement and the Bridge Facility, as
applicable, such Permitted Refinancing Indebtedness on the same terms and
conditions (including, without limitation, the same security package) (provided,
however, that in connection with any payment, redemption, exchange or repurchase
of the Existing Notes in which availability under the Notes Cash Basket is
utilized in connection with such transaction, any such proportionate offer to
the Lenders hereunder and the lenders under the Bridge Facility (i) need not
include any cash payment to the Lenders hereunder or the lenders under the
Bridge Facility to the extent that a cash payment is made out of the proceeds
from the Notes Cash Basket (and in the event that no cash payment is made to the
Lenders hereunder and the lenders under the Bridge Facility, such proportionate
offer shall be determined as if no cash payment were made to the holders of the
Existing Notes) and (ii) may include a cash payment to the Lenders hereunder
and/or the lenders under the Bridge Facility, provided that any such cash
payment to the Lenders hereunder or the lenders under the Bridge Facility shall
not reduce the Notes Cash Basket), (c) no Permitted Refinancing Indebtedness
shall have any scheduled or mandatory principal repayments prior to August 23,
2011 and (d) the principal amount of the Indebtedness being refinanced,
refunded, exchanged or replaced shall not be increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
exchange or replacement.

 

“Prepayment”: as defined in Amendment No. 3.

 

“Qualifying Lender”: as defined in Exhibit A to Amendment No. 3.

 

“Reply Amount”: as defined in Exhibit A to Amendment No. 3.

 

“Responsible Officer”: the chief executive officer, president, senior vice
president, executive vice president, vice president, chief financial officer,
chief accounting officer, controller, treasurer or assistant treasurer of a Loan
Party.  Any document delivered hereunder or under any other Loan Document that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

 

“Run Rate Operating Expense”: for any period, an amount equal to: (a) total
operating expenses of the Company and its Subsidiaries on a Consolidated basis
for such period; less (b) total operating expenses of the Specified Subsidiaries
on a Consolidated basis for such period (other than any such operating expenses
that, (x) prior to such period, were  operating expenses of the Company or any
of its Subsidiaries (other than any Specified Subsidiaries) and (y) have been
migrated to the Specified Subsidiaries in connection with the implementation of
any restructuring, winding down or disposition of business units or assets of
the Company and its Subsidiaries or the implementation of the operating cost
reduction plan of the Company); less (c) the sum of (without duplication):
(i) the amount of depreciation and amortization expense and impairment charges
in respect of fixed assets, mortgage servicing rights and intangible assets;
(ii) non-cash expenses or charges

 

5

--------------------------------------------------------------------------------


 

incurred in connection with the granting of, or accretion on, options, warrants
or other Equity Interests pursuant to any management or director equity plan,
stock option plan or similar employee compensation arrangement; (iii) any
expenses or charges directly related to the restructuring of the Existing Notes,
the Bridge Facility or the Loans hereunder accounted for in such period,
including the ongoing fees and expenses required to be paid to the Lenders or
their advisors in connection with the restructuring of the Bridge Facility and
the Loans hereunder; (iv) solely with respect to the Fiscal Quarters ended
June 30, 2009, September 30, 2009, December 31, 2009 and March 31, 2010, the
amount of any one-time restructuring charges, costs or other business
optimization expenses directly incurred in connection with the restructuring,
winding down or disposition of business units or assets outside of the ordinary
course of business of the Company and its Subsidiaries or the implementation of
the operating cost reduction plan of the Company (including professional fees
and expenses, severance costs, contract breakage costs and costs related to the
closure and/or consolidation of facilities) during such period; provided that
the amount of restructuring charges, costs and expenses deducted from Run Rate
Operating Expenses pursuant to this clause (iv) shall not exceed $50,000,000 in
the aggregate; and (v) operating expenses of variable interest entities that are
required to be Consolidated with the Company pursuant to FASB Interpretation
No. 46(R), operating expenses of investment partnerships and similar entities
that are required to be Consolidated with the Company pursuant to Emerging
Issues Task Force Issue No. 04-5 and operating expenses of entities that are
required to be Consolidated with the Company pursuant to Statement of Financial
Accounting Standards No. 66 or similar accounting principles implemented by
applicable accounting standards bodies after the date hereof relating to
consolidation of subsidiaries; in each case of the Company and its Subsidiaries
(excluding the Specified Subsidiaries) for such period; plus (c) (X) the
Applicable Adjustment Percentage times (Y) the aggregate amount of operating
expenses of any Servicing Business subject to a Servicing Business Disposition
prior to or during such period for the portion of such period occurring after
the date of such Servicing Business Disposition (determined on a pro forma basis
based on the last full fiscal quarter period ending immediately prior to the
date of such Servicing Business Disposition and making the adjustments, to the
extent applicable, set forth in this definition of “Run Rate Operating
Expense”); all as determined for such period in accordance with GAAP.

 

“Servicing Agreement”: any pooling and servicing agreement, trust and servicing
agreement, primary servicing agreement or other similar document pursuant to
which the Company or any of its Subsidiaries services mortgage loans or any
mortgaged property acquired through foreclosure, acceptance of a deed-in-lieu of
foreclosure or otherwise in accordance with applicable law in connection with
the default or imminent default of any mortgage loans, and makes Servicing Loans
with respect thereto.

 

“Servicing Business”: the North American “servicing” segment of the Company and
its Subsidiaries.

 

“Servicing Business Disposition”: any sale, transfer or other disposition of, or
closure of the Servicing Business or any material portion thereof pursuant to
any transaction or any series of related transactions (including by means of a
disposition of any Person or a disposition of all or substantially all of the
assets or property of such Servicing Business).

 

“Servicing Loans”: loans made by the Company or any of its Subsidiaries, in its
respective capacity as servicer under any Servicing Agreement, in connection
with the servicing and administering of any mortgage loans or any mortgaged
property including

 

6

--------------------------------------------------------------------------------


 

but not limited to (i) loans of principal and interest payments on mortgage
loans and (ii) loans of out-of-pocket costs and expenses incurred by the
applicable servicer in respect of mortgage loans in which a default, delinquency
or other unanticipated event has occurred or as to which a default is imminent,
including, with respect to any underlying mortgaged property, advances necessary
for the purpose of effecting the payment of real estate taxes, assessments and
other similar items that are or may become a lien thereon, premiums on insurance
policies, advances generally known as “emergency advances” or “property
protection advances” under any Servicing Agreement, costs of any enforcement or
judicial proceedings, maintenance and liquidation of any acquired mortgaged
property, extraordinary trust fund expenses, ground rents and similar charges or
assessments.

 

“Servicing Loan Assets”: the assets, whether now owned or hereafter acquired, of
the Company and its Subsidiaries comprising (a) Servicing Loans and (b) all
reimbursement rights and other amounts owing to the Company and its Subsidiaries
with respect to Servicing Loans.

 

“Servicing Loan Facility”: any credit facility, securitization facility or other
financing facility obtained by the Company or any of its Subsidiaries in
connection with the financing of any Servicing Loan Assets.

 

“Specified Servicing Loan Facility”: the proposed Servicing Loan Facility
disclosed by the Company to the “Lead Arrangers” (as defined in the Term Loan
Agreement) prior to the Amendment No. 3 Effective Date, to the extent that such
Servicing Loan Facility is consummated on substantially the same terms and
conditions as disclosed by the Company to the “Lead Arrangers” (as defined in
the Term Loan Agreement).

 

“Specified Repayment Date”: as defined in subsection 2.26.

 

“Term Loan Agreement”: as defined in Amendment No. 3.

 

“Test Period”: with respect to the financial covenant contained in subsection
6.1: (a) at any date of determination on or prior to June 30, 2009, the most
recently completed Fiscal Quarter; (b) at any date of determination after
June 30, 2009 and on or prior to September 30, 2009, the most recently completed
two Fiscal Quarters of the Company ending on or prior to such date; (c) at any
date of determination after September 30, 2009 and on or prior to December 31,
2009, the most recently completed three Fiscal Quarters of the Company ending on
or prior to such date; and (d) at any date of determination after December 31,
2009, the most recently completed four Fiscal Quarters of the Company ending on
or prior to such date.

 


(B)           THE DEFINITION OF “ATTRIBUTED CAPITALIZATION” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING “SUBSECTION
5.1” IN THE SIXTH LINE THEREOF AND INSERTING “SUBSECTION 5.1(A) AND (B)” IN ITS
PLACE.


 


(C)           THE DEFINITION OF “BANKRUPTCY REMOTE SPECIAL PURPOSE VEHICLE” SET
FORTH IN SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“BANKRUPTCY REMOTE SPECIAL PURPOSE ENTITY”: (I) A PERSON THAT SATISFIES EACH OF
THE FOLLOWING CRITERIA: (A) SUCH PERSON IS AN ENTITY THAT IS CONSOLIDATED FOR
ACCOUNTING PURPOSES WITH THE  COMPANY AND DESIGNED TO MAKE REMOTE THE
POSSIBILITY THAT IT WOULD ENTER INTO BANKRUPTCY OR OTHER RECEIVERSHIP; (B) ALL
OR SUBSTANTIALLY ALL OF SUCH PERSON’S

 

7

--------------------------------------------------------------------------------


 


ASSETS CONSIST OF RECEIVABLES OR SECURITIES BACKED BY RECEIVABLES PLUS ANY
RIGHTS OR OTHER ASSETS (INCLUDING CASH RESERVES) DESIGNED TO ASSURE THE
SERVICING OR TIMELY DISTRIBUTION OF PROCEEDS TO THE HOLDERS OF ITS OBLIGATIONS;
AND (C) RECEIVABLES OR SECURITIES BACKED BY RECEIVABLES OWNED BY SUCH PERSON
SATISFY THE LEGAL ISOLATION CRITERIA SET FORTH IN PARAGRAPH 9(A) OF STATEMENT OF
FINANCIAL ACCOUNTING STANDARDS NO. 140 (“FAS 140”) (IN RELATION TO THE COMPANY
AND ANY SUBSIDIARY THAT IS NOT A BANKRUPTCY REMOTE SPECIAL PURPOSE ENTITY) OR
(II) ANY SUBSIDIARY FORMED AS A “SUCCESSOR BORROWER” IN CONNECTION WITH ANY LOAN
DEFEASANCE ACTIVITIES THAT SATISFIES THE LEGAL ISOLATION REQUIREMENTS OF FAS
140.


 


(D)           THE DEFINITION OF “CANADIAN REVOLVING CREDIT FACILITY” SET FORTH
IN SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENTS” IN THE THIRD LINE THEREOF AND INSERTING THE WORD “LOANS” IN ITS
PLACE.


 


(E)           THE DEFINITION OF “CANADIAN REVOLVING CREDIT LENDER” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENT” IN THE SECOND LINE THEREOF AND INSERTING THE WORD “LOAN” IN ITS
PLACE.


 


(F)            THE DEFINITION OF “CASH EQUIVALENTS” SET FORTH IN SUBSECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ
AS FOLLOWS:


 

“Cash Equivalents”:

 

(a)           securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof and having maturities
of not more than 12 months after the date of acquisition;

 

(b)           time deposits or certificates of deposit of (i) any bank of
recognized standing having capital and surplus in excess of $5,000,000,000 or
whose commercial paper rating is at least A-1 by S&P and P-1 by Moody’s and
(ii) in the case of any Foreign Subsidiary of the Company, the banks listed on
Schedule 1.01(c) or any other bank approved by the Agent in its sole discretion
(it being understood that the Agent may revoke its approval of any such bank at
any time for purposes of this clause (b), provided that any time deposits or
certificates of deposits of such bank acquired by the Company or any of its
Subsidiaries prior to such revocation shall continue to constitute Cash
Equivalents for purposes of this Agreement), in each case having maturities of
not more than six months after the date of acquisition;

 

(c)           commercial paper rated at least A-1 by S&P and P-1 by Moody’s and
having maturities of not more than six months after the date of acquisition;

 

(d)           direct obligations (or certificates representing an ownership
interest in such obligations) of any state of the United States (including any
agency or instrumentality thereof) the long-term debt of which is rated A-3 or
higher by Moody’s and A- or higher by S&P (or rated the equivalent by at least
one nationally recognized statistical rating organization) and having maturities
of not more than six months after the date of acquisition; and

 

(e)           in the case of any Foreign Subsidiary of the Company, investments
(i) in direct obligations of the sovereign nation (or any agency or
instrumentality thereof) in which such Subsidiary is organized or is conducting
a substantial amount of business or in

 

8

--------------------------------------------------------------------------------


 

obligations fully and unconditionally guaranteed by such sovereign nation (or
agency or instrumentality) or (ii) of the type and maturity described in clause
(a) through (d) above of foreign obligors, which investments or obligors (or
their parents) have ratings equivalent to those described above (which may be
equivalent ratings from foreign rating agencies).

 


(G)           THE DEFINITION OF “COMMITMENT PERIOD” IN SUBSECTION 1.1 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Commitment Period”:  the period from and including the date hereof to but not
including the Amendment No. 3 Effective Date or such earlier date on which the
Commitments shall terminate as provided herein.

 


(H)           THE DEFINITION OF “ERISA EVENT” SET FORTH IN SUBSECTION 1.1 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“ERISA Event”: (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any ERISA Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any ERISA Plan; (g) the adoption of an amendment to an
ERISA Plan requiring the provision of security to such ERISA Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate an ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer,
such ERISA Plan.

 


(I)            THE DEFINITION OF “EURIBO RATE” SET FORTH IN SUBSECTION 1.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING “THE HIGHER OF (A) 1.50% PER
ANNUM AND (B)” IMMEDIATELY AFTER THE PHRASE “FOR ANY INTEREST PERIOD,”.


 


(J)            THE DEFINITION OF “EUROCURRENCY RATE” SET FORTH IN SUBSECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ
AS FOLLOWS:


 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the higher of (a) 1.5% per annum and
(b)(i) in the case of any Eurocurrency Loans denominated in Dollars or any
Available Foreign Currency (other than Euros), the rate of interest determined
on the basis of the rate for deposits in Dollars

 

9

--------------------------------------------------------------------------------


 

or such Available Foreign Currency for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period or (ii) in the case of any Eurocurrency Loans
denominated in Euros, the EURIBO Rate.  In the event that such rate described in
clause (b)(i) above does not appear on Reuters Screen LIBOR01 (or otherwise on
such service), the rate determined pursuant to clause (b)(i) above shall be
determined by reference to such other publicly available service for displaying
eurodollar rates as may be agreed upon by the Agent and the Company or, in the
absence of such agreement, the rate determined pursuant to clause (b)(i) above
shall instead be the rate per annum equal to the average of the respective rates
notified to the Agent by each of the Reference Lenders as the rate at which such
Reference Lender is offered deposits in Dollars at or about 10:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where the eurodollar and foreign currency and
exchange operations in respect of its Eurocurrency Loans are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein and in an amount comparable to the amount of its
Eurocurrency Loan to be outstanding during such Interest Period.

 


(K)           THE DEFINITION OF “GAAP” SET FORTH IN SUBSECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time and as applied by the Company in the preparation of
its public financial statements.

 


(L)            THE DEFINITION OF “GUARANTEE” SET FORTH IN THE SUBSECTION 1.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING “SUBSECTION 5.1” IN THE
EIGHTH LINE THEREOF AND INSERTING “SUBSECTION 5.1(A) AND (B)” IN ITS PLACE.


 


(M)          THE DEFINITION OF “HEDGE AGREEMENT” SET FORTH IN SUBSECTION 1.1 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

“Hedge Agreements”: any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 


(N)           THE DEFINITION OF “IRISH REVOLVING CREDIT FACILITY” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENTS” IN THE SECOND LINE THEREOF AND INSERTING THE WORD “LOANS” IN ITS
PLACE.


 


(O)           THE DEFINITION OF “IRISH REVOLVING CREDIT LENDER” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENT” IN THE SECOND LINE THEREOF AND INSERTING THE WORD “LOAN” IN ITS
PLACE.

 

10

--------------------------------------------------------------------------------



 


(P)           THE DEFINITION OF “JAPANESE REVOLVING CREDIT FACILITY” SET FORTH
IN SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENTS” IN THE THIRD LINE THEREOF AND INSERTING THE WORD “LOANS” IN ITS
PLACE.


 


(Q)           THE DEFINITION OF “JAPANESE REVOLVING CREDIT LENDER” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE WORD
“COMMITMENT” IN THE SECOND LINE THEREOF AND INSERTING THE WORD “LOAN IN ITS
PLACE”.


 


(R)            THE DEFINITION OF “MATERIAL ADVERSE EFFECT” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, operations or properties of the Company and its
Subsidiaries, taken as a whole, (b) the rights and remedies of the Agent or any
Lender under any Loan Document or (c) the ability of any Loan Party to perform
its Obligations under any Loan Document to which it is or is to be a party.

 

(s)           The definition of “Revolving Credit Lender” set forth in
subsection 1.1 of the Credit Agreement is hereby amended by deleting the word
“Commitment” therein and inserting the word “Loan” in its place.

 

(t)            The definition of “Specified Subsidiaries” set forth in
subsection 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Specified Subsidiaries”: the collective reference to (a) Capmark Bank, an
industrial bank chartered under the laws of the State of Utah, (b) Escrow Bank
USA, an industrial bank chartered under the laws of the State of Utah,
(c) Capmark Bank Europe PLC, an Irish licensed bank and (d) any Subsidiary of
any of the foregoing.

 


(U)           THE DEFINITION OF “TERMINATION DATE” SET FORTH IN SUBSECTION 1.1
OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ
AS FOLLOWS:


 

“Termination Date”: with respect to any Loans and Commitments on the Amendment
No. 3 Effective Date, the earliest to occur of (i) March 23, 2011, (ii) the
Specified Repayment Date and (iii) the date of acceleration of the Loans
pursuant to subsection 7.1.

 

(v)           The definition of “US Revolving Credit Facility” set forth in
subsection 1.1 of the Credit Agreement is hereby amended by deleting the word
“Commitments” in the second line thereof and inserting the word “Loans” in its
place.

 

(w)          The definition of “US Revolving Credit Lender” set forth in
subsection 1.1 of the Credit Agreement is hereby amended by deleting the word
“Commitment” therein and inserting the word “Loan” in its place.

 

(x)            The first sentence of subsection 2.1(b) of the Credit Agreement
is hereby amended by inserting the phrase “and until the Amendment No. 3
Effective Date” immediately after “2007” in the second line therein.

 

(y)           The first sentence of subsection 2.1(c) of the Credit Agreement is
hereby amended by deleting “30 days before the Termination Date” in the fourth
and fifth lines therein and inserting “Amendment No. 3 Effective Date” in its
place.

 

11

--------------------------------------------------------------------------------


 

(z)            The second sentence of subsection 2.6(a) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

Amounts borrowed by the US Revolving Credit Borrowers under this subsection 2.6
may be repaid and, to but excluding the Amendment No. 3 Effective Date,
reborrowed.

 

(aa)         The third sentence of subsection 2.7(a) of the Credit Agreement is
hereby and restated in its entirety to read as follows:

 

Amounts borrowed by any Japanese Borrower under this subsection 2.7 may be
repaid and, to but excluding the Amendment No. 3 Effective Date, reborrowed.

 

(bb)         Subsection 2.9(b) of the Credit Agreement is hereby amended by
adding the following at the end thereof:

 

The aggregate Revolving Credit Commitments under each Revolving Credit Facility
shall be automatically and permanently reduced to zero on the Amendment No. 3
Effective Date.   The aggregate Letter of Credit Commitments under the Letter of
Credit Facility shall be automatically and permanently reduced to zero on the
Amendment No. 3 Effective Date.  The aggregate Irish Swing Line Commitments, the
Swing Line Commitments and the Yen Swing Line Commitments and the Yen Overdraft
Swing Line Commitments shall be automatically and permanently reduced to zero on
the Amendment No. 3 Effective Date.

 

(cc)         Subsection 2.10(f) of the Credit Agreement is hereby deleted in its
entirety.

 

(dd)         Subsection 2.10 of the Credit Agreement is hereby amended by
inserting the following new sentence at the end of clause (a) thereof:

 

Unless otherwise specified, (x) any prepayment of the Loans hereunder shall be
accompanied by a proportionate prepayment of the loans under the Bridge Facility
and (y) any prepayments pursuant to this subsection 2.10(a) shall be applied
ratably to the outstanding principal amount of the Loans then owing to the
Lenders.

 

(ee)         Subsection 2.10(d) of the Credit Agreement is hereby amended by
deleting (i) “Commitments under such Facility as then in effect” in the seventh
line thereof and inserting “Loans under such Facility as of the Amendment No. 3
Effective Date” in its place and (ii) the word “Commitments” in the twelfth line
thereof and inserting “Loans under such Facility as of the Amendment No. 3
Effective Date” in its place.

 

(ff)           Subsection 2.10 of the Credit Agreement is hereby amended by
inserting the following new clause (g) after clause (f) therein:

 

(g)           The Company shall, within one Business Day following the receipt
by the Company or any of its Subsidiaries of (1) the first $100,000,000 of the
Net Cash Proceeds from any Specified Servicing Loan Facility, prepay the Loans
in an amount equal to 62.5% of such Net Cash Proceeds, such amount to be applied
ratably to the outstanding principal amount of the Loans then owing to the
Initial Prepayment Lenders (or any Assignee, to the extent that an Initial
Prepayment Lender has assigned all or a portion of its Loans to an Assignee
pursuant to subsection 10.7) and (2) the first $200,000,000 of the Net Cash
Proceeds from any Servicing Loan Facility (other than the

 

12

--------------------------------------------------------------------------------


 

Specified Servicing Loan Facility) by a Loan Party or any of its Subsidiaries,
prepay the Loans in an amount equal to 62.5% of 50% of such Net Cash Proceeds,
such amount to be applied ratably to the outstanding principal amount of the
Loans then owing to the Initial Prepayment Lenders (or any Assignee, to the
extent that an Initial Prepayment Lender has assigned all or a portion of its
Loans to an Assignee pursuant to subsection 10.7); provided that in no event
shall the aggregate Net Cash Proceeds to be applied hereunder and under the
Bridge Facility exceed $100,000,000.

 

(gg)         Subsection 2.18 of the Credit Agreement is hereby amended by
inserting the following new clause (d) after clause (c) therein:

 

(d)           Notwithstanding anything contained in subsections 2.18(a) or 10.8
to the contrary, (i) on the Amendment No. 3 Effective Date, cash in an amount
equal to not less than $46,875,000 (the “Cash Prepayment Amount”) and the
Prepayment shall be applied ratably to permanently prepay the outstanding Loans
of the Initial Prepayment Lenders (the ratable amount of the Prepayment and the
Cash Prepayment Amount that is allocated to an Initial Prepayment Lender shall
be applied to the Loans of such Initial Prepayment Lender as set forth on
Schedule I hereto), (ii) each non-ratable redemption or purchase of Loans by the
Company pursuant to subsection 2.27 shall be applied to permanently reduce the
outstanding Loans of any Qualifying Lender in an amount equal to such Lender’s
allocable portion of the Reply Amount at the Applicable Discount and (iii) the
aggregate principal amount of any Permitted Refinancing Indebtedness that is
accepted by any Lender pursuant to subsection 2.28 to refinance, refund,
exchange or replace such Lender’s Loans shall be applied to permanently
refinance, refund, exchange or replace (as the case may be) such Lender’s Loans
ratably in accordance with the aggregate amount of the Loans held by all such
consenting Lenders.

 

(hh)         Section 2 of the Credit Agreement is hereby amended by inserting
the following new subsections 2.26, 2.27 and 2.28 in numerical order at the end
thereof:

 

2.26.  Specified Repayment Right.  In the event that, as of April 15, 2010, 90%
of the outstanding principal amount of the 2010 Notes has not been repaid,
redeemed, refinanced, exchanged or extended beyond June 30, 2011 and/or
converted to Equity Interests (other than an aggregate principal amount of 2010
Notes not to exceed the unused portion of the Notes Cash Basket on April 15,
2010), the Majority Lenders may, within three Business Days thereof, upon
written notice by the Agent to the Company, designate a date (the “Specified
Repayment Date”) between April 22, 2010 and April 26, 2010 on which all
outstanding Loans must be repaid in full in cash.

 


2.27.  LOAN AUCTIONS.  (A) NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS TO THE CONTRARY, THE COMPANY SHALL BE PERMITTED TO
ENTER INTO AN AUCTION SO LONG AS EACH OF THE “LENDERS” UNDER AND AS DEFINED IN
THE BRIDGE FACILITY AND THE LENDERS HEREUNDER SHALL BE OFFERED AN OPPORTUNITY TO
RATABLY PARTICIPATE IN THE APPLICABLE AUCTION AND, ON A PRO FORMA BASIS AFTER
GIVING EFFECT TO THE APPLICABLE AUCTION, (I) THE LOAN PARTIES SHALL HAVE
MAINTAINED A LIQUIDITY AVAILABILITY OF AT LEAST $300,000,000 ON AN AVERAGE DAILY
BASIS FOR EACH OF THE THREE MONTHS IMMEDIATELY ENDING PRIOR TO SUCH AUCTION AND
(II) THE COMPANY SHALL BE IN COMPLIANCE WITH SUBSECTION 6.1 IMMEDIATELY BEFORE
AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH AUCTION.


 


(B) CONCURRENTLY WITH THE EFFECTIVENESS OF ANY ASSIGNMENT AND ASSUMPTION
PURSUANT TO WHICH THE COMPANY BECOMES A LENDER HEREUNDER, ANY LOANS HELD BY THE
COMPANY SHALL

 

13

--------------------------------------------------------------------------------


 


BE AUTOMATICALLY CANCELLED (AND MAY NOT BE RESOLD BY THE COMPANY) AND NO
INTEREST SHALL ACCRUE ON SUCH LOANS AFTER SUCH DATE.   UPON THE AUTOMATIC
CANCELLATION OF ANY LOANS HELD BY THE COMPANY, THE COMPANY SHALL NO LONGER BE A
LENDER HEREUNDER AND SUCH LOANS SHALL BE NO LONGER OUTSTANDING FOR ALL PURPOSES
OF THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS, INCLUDING, BUT NOT LIMITED TO
(I) THE MAKING OF, OR THE APPLICATION OF, ANY PAYMENTS TO THE LENDERS PURSUANT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (II) THE MAKING OF ANY REQUEST,
DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT OR WAIVER PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, (III) THE CALCULATION OF FINANCIAL
COVENANTS, (IV) THE DETERMINATION OF MAJORITY LENDERS, OR (V) FOR ANY SIMILAR OR
RELATED PURPOSE, PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


(C) THE PARTIES HERETO HEREBY AGREE THAT ANY AUCTION AND CANCELLATION OF LOANS
WILL NOT CONSTITUTE A VOLUNTARY PREPAYMENT MADE BY THE COMPANY FOR ANY PURPOSE
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL NOT BE SUBJECT TO
SUBSECTIONS 2.10, 2.18 OR 10.8.


 


2.28.  PERMITTED REFINANCING INDEBTEDNESS. (A) IN CONNECTION WITH THE PROPOSED
ISSUANCE OR INCURRENCE OF ANY PERMITTED REFINANCING INDEBTEDNESS, THE COMPANY
SHALL WITHIN TEN BUSINESS DAYS AFTER THE DATE NOTICE IS GIVEN TO THE HOLDERS OF
THE APPLICABLE EXISTING NOTES, GIVE WRITTEN NOTICE OF SUCH PERMITTED REFINANCING
INDEBTEDNESS TO THE AGENT AND THE LENDERS, WHICH NOTICE SHALL SPECIFY (I) THE
TERMS AND CONDITIONS OF SUCH PERMITTED REFINANCING INDEBTEDNESS, INCLUDING,
WITHOUT LIMITATION, THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF SUCH PROPOSED
PERMITTED REFINANCING INDEBTEDNESS PROPOSED TO BE ISSUED OR INCURRED ASSUMING
ALL LENDERS UNDER THE BRIDGE FACILITY AND ALL LENDERS HEREUNDER ELECT TO RECEIVE
THE MAXIMUM AMOUNT OF PERMITTED REFINANCING INDEBTEDNESS TO WHICH THEY WOULD BE
ENTITLED PURSUANT TO CLAUSE (B), (II) THE MATURITY THEREOF, ANY SCHEDULED
AMORTIZATION IN RESPECT THEREOF, THE INTEREST RATE IN RESPECT THEREOF AND THE
COLLATERAL (IF ANY) SECURING SUCH PERMITTED REFINANCING INDEBTEDNESS, (III) THE
SERIES OF EXISTING NOTES PROPOSED TO BE REFINANCED, REFUNDED, EXCHANGED OR
REPLACED BY SUCH PERMITTED REFINANCING INDEBTEDNESS, (IV) THE AGGREGATE
REQUESTED REFINANCED INDEBTEDNESS AMOUNT (AS DEFINED BELOW), (V) THE AMOUNT OF
CASH, IF ANY, BEING OFFERED TO THE HOLDERS OF THE APPLICABLE EXISTING NOTES IN
CONNECTION WITH SUCH REFINANCING, REFUNDING, EXCHANGE OR REPLACEMENT AND
(VI) THE PRINCIPAL AMOUNT OF EXISTING NOTES THAT IS BEING REFINANCED, REFUNDED,
EXCHANGED OR REPLACED PER $100 OF SUCH PERMITTED REFINANCING INDEBTEDNESS.  THE
COMPANY SHALL ALSO DELIVER, TOGETHER WITH SUCH WRITTEN NOTICE, COPIES OF THE
APPLICABLE LOAN DOCUMENTS, INDENTURES, PROMISSORY NOTES, NOTE PURCHASE
AGREEMENTS, AND OTHER SIMILAR DOCUMENTS THAT SHALL GOVERN THE TERMS AND
CONDITIONS OF SUCH PERMITTED REFINANCING INDEBTEDNESS AS WELL AS A DRAFT OF THE
INTERCREDITOR AGREEMENT IF SUCH PERMITTED REFINANCING INDEBTEDNESS IS TO BE
SECURED.


 

(b) On the date the holders of Existing Notes shall be required to respond in
respect of the Permitted Refinancing Indebtedness of the applicable Existing
Notes (or, in the event that  notice to the Lenders was delivered after delivery
of notice to the holders of the Existing Notes, within the same number of
Business Days after delivery of notice as the holders under the Existing Notes
were required to respond), each Lender may, in its sole discretion, deliver a
notice (the “Acceptance Notice”) to the Agent and the Company agreeing to
refinance, refund, exchange or replace all or a portion, as applicable, of its
Loans with such Permitted Refinancing Indebtedness on the same terms and
conditions as are being offered to the holders of the Existing Notes.  Such
notice shall specify the principal amount of the Loans that such Lender desires
to be refinanced (the “Requested Loan Amount”), it being understood that the
aggregate principal amount of the Loans that

 

14

--------------------------------------------------------------------------------


 

may be refinanced per $100 of Permitted Refinancing Indebtedness shall be equal
to the aggregate principal amount of the Existing Notes to be refinanced per
$100 of Permitted Refinancing Indebtedness to be issued in respect of such
Existing Notes.

 

(c) Based on the Aggregate Requested Refinanced Indebtedness Amount and taking
into account each Lender’s Requested Loan Amount, the Agent and the Company
shall allocate the Refinanced Loan Amount of each Lender that has delivered an
Acceptance Notice.

 

(d) For purposes hereof: (i) “Aggregate Requested Refinanced Indebtedness
Amount”, in respect of any Permitted Refinancing Indebtedness, shall mean the
sum of the aggregate principal amount of the Existing Notes that the holders of
such Existing Notes desire to be refinanced, refunded, exchanged or replaced by
such Permitted Refinancing Indebtedness plus the aggregate outstanding principal
amount of the Indebtedness under the Bridge Facility that lenders under the
Bridge Facility desire to be refinanced by such Permitted Refinancing
Indebtedness plus the aggregate outstanding principal amount of the Loans that
Lenders desire to be refinanced by such Permitted Refinancing Indebtedness; and

 

(ii) “Refinanced Loan Amount” shall mean, for any Lender, in respect of any
Permitted Refinancing Indebtedness, the product of (x) the aggregate principal
amount of such Permitted Refinancing Indebtedness times (y) a fraction the
numerator of which is the Requested Loan Amount for such Lender and the
denominator of which is the Aggregate Requested Refinanced Indebtedness Amount.

 

(ii)           Subsection 3.10 of the Credit Agreement is hereby amended by
deleting “subsection 5.1(a)” in the third line thereof and inserting “subsection
5.1(b)” in its place.

 

(jj)           Subsection 5.1 of the Credit Agreement is hereby amended by
deleting such subsection in its entirety and inserting the following new
subsection 5.1 in its place:

 


5.1.  FINANCIAL STATEMENTS.  FURNISH TO EACH LENDER:


 


(A) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 60 DAYS AFTER THE END OF EACH
OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR (OR SUCH EARLIER DATE ON WHICH
THE COMPANY HAS FILED SUCH FINANCIAL STATEMENTS WITH THE SEC), A CONSOLIDATED
AND CONSOLIDATING BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE
END OF SUCH QUARTER, AND CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE
END OF THE PREVIOUS QUARTER AND ENDING WITH THE END OF SUCH QUARTER, AND
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE
PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH QUARTER, SETTING FORTH, IN
EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIOD OF THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND IN
EACH CASE PREPARED IN ACCORDANCE WITH GAAP;


 


(B) AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER THAN 110 DAYS FOLLOWING THE
END OF EACH FISCAL YEAR (OR SUCH EARLIER DATE ON WHICH THE COMPANY HAS FILED
SUCH FINANCIAL STATEMENTS WITH THE SEC), A COPY OF THE ANNUAL AUDIT REPORT FOR
SUCH FISCAL YEAR, INCLUDING THEREIN A CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED AND CONSOLIDATING

 

15

--------------------------------------------------------------------------------


 


STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH
FISCAL YEAR, IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP, AND IN EACH CASE
ACCOMPANIED BY AN OPINION ACCEPTABLE TO THE AGENT OF INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING ACCEPTABLE TO THE AGENT, WHICH
REPORT AND OPINION SHALL BE PREPARED IN ACCORDANCE WITH THE STANDARDS OF THE
PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD AND SHALL NOT BE SUBJECT TO ANY
QUALIFICATION, EXCEPTION OR OTHER STATEMENT AS TO THE SCOPE OF SUCH AUDIT OR ANY
OTHER STATEMENT TO THAT EFFECT;


 


(C) (I)  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF
EACH CALENDAR MONTH, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE END OF SUCH MONTH, AND CONSOLIDATED STATEMENT OF INCOME
OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH MONTH, IN EACH CASE PREPARED IN
ACCORDANCE WITH THE COMPANY’S INTERNAL MANAGEMENT REPORTING PRACTICES;


 


(II) AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30 DAYS AFTER THE END OF EACH
CALENDAR MONTH, (X) A RUN RATE OPERATING EXPENSE REPORT, AND (Y) A SCHEDULE
(WITH WEEKLY DETAIL) OF THE AGREEMENT VALUE IN RESPECT OF ANY HEDGE AGREEMENTS
OF THE LOAN PARTIES AS OF THE END OF SUCH MONTH (SHOWING THE AGREEMENT VALUE BY
COUNTERPARTY, THE UPFRONT AND VARIATION MARGIN WITH RESPECT TO ANY COLLATERAL
POSTED IN CONNECTION WITH SUCH HEDGE AGREEMENTS AND SUCH OTHER INFORMATION AS
MAY BE REASONABLY REQUESTED BY THE AGENT, TOGETHER WITH A SCHEDULE OF ALL LIENS
INCURRED BY THE LOAN PARTIES DURING SUCH MONTH PURSUANT TO SUBSECTION 6.3(G);
ALL SUCH REPORTS AND RECONCILIATION STATEMENTS TO BE IN FORM REASONABLY
SATISFACTORY TO THE AGENT  AND CERTIFIED BY A RESPONSIBLE OFFICER OF THE
COMPANY;  AND


 


(III) ON THE LAST DAY OF EACH CALENDAR MONTH, A SCHEDULE IN FORM REASONABLY
SATISFACTORY TO THE AGENT OF THE COMPUTATIONS USED IN DETERMINING COMPLIANCE
WITH THE COVENANTS CONTAINED IN SUBSECTION 6.1(B) FOR THE ONE-MONTH PERIOD
ENDING IMMEDIATELY PRIOR TO SUCH DATE; AND


 


(D) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN
SUBSECTIONS 5.1(A), 5.1(B) AND 5.1(C),  (I) A CERTIFICATE OF THE CHIEF FINANCIAL
OFFICER OF THE COMPANY STATING THAT, TO THE BEST OF THE CHIEF FINANCIAL
OFFICER’S KNOWLEDGE, (X) SUCH FINANCIAL STATEMENTS PRESENT FAIRLY THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES FOR THE
PERIOD REFERRED TO THEREIN (SUBJECT, IN THE CASE OF INTERIM STATEMENTS, TO
NORMAL YEAR-END AUDIT ADJUSTMENTS), AND (Y) DURING SUCH PERIOD, EACH LOAN PARTY
HAS PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS CONTAINED IN THIS
AGREEMENT TO BE PERFORMED BY IT, AND THAT NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND (II) A SCHEDULE IN FORM
REASONABLY SATISFACTORY TO THE AGENT OF THE COMPUTATIONS USED IN DETERMINING
COMPLIANCE WITH THE COVENANTS CONTAINED IN SUBSECTION 6.1;


 


(E) AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 30 DAYS AFTER THE END
OF EACH FISCAL YEAR OF THE COMPANY, A REASONABLY DETAILED CONSOLIDATED AND
CONSOLIDATING BUDGET FOR THE FOLLOWING FISCAL YEAR AND EACH SUBSEQUENT FISCAL
YEAR THEREAFTER THROUGH 2011 (INCLUDING A PROJECTED CONSOLIDATED AND
CONSOLIDATING BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF
THE FOLLOWING FISCAL YEAR), THE RELATED PROJECTED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF CASH FLOW AND INCOME FOR SUCH FISCAL YEAR EXPECTED AS OF THE END
OF EACH MONTH DURING SUCH FISCAL YEAR (COLLECTIVELY, THE “PROJECTIONS”) IN THE
FORM DELIVERED TO THE BOARD OF DIRECTORS OF THE COMPANY, WHICH PROJECTIONS SHALL
BE ACCOMPANIED BY A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE

 

16

--------------------------------------------------------------------------------


 


COMPANY STATING THAT SUCH PROJECTIONS ARE BASED ON THEN REASONABLE ESTIMATES AND
THEN AVAILABLE INFORMATION AND ASSUMPTIONS; IT BEING UNDERSTOOD THAT THE
PROJECTIONS ARE MADE ON THE BASIS OF THE COMPANY’S THEN CURRENT GOOD FAITH VIEWS
AND ASSUMPTIONS BELIEVED TO BE REASONABLE WHEN MADE WITH RESPECT TO FUTURE
EVENTS, AND ASSUMPTIONS THAT THE COMPANY BELIEVES TO BE REASONABLE AS OF THE
DATE THEREOF (IT BEING UNDERSTOOD THAT PROJECTIONS ARE INHERENTLY UNRELIABLE AND
THAT ACTUAL PERFORMANCE MAY DIFFER MATERIALLY FROM THE PROJECTIONS).


 

(kk)         Subsection 5.2 of the Credit Agreement is hereby deleted in its
entirety and the following new subsection 5.2 is inserted in its place:

 


5.2.  CERTIFICATES; OTHER INFORMATION.  FURNISH TO EACH LENDER:


 


(A)(I) AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN THE FIFTH BUSINESS
DAY OF EACH CALENDAR WEEK, A REPORT OF THE AVERAGE DAILY LIQUIDITY AVAILABILITY
FOR THE IMMEDIATELY PRECEDING CALENDAR WEEK, IN A FORM REASONABLY SATISFACTORY
TO THE AGENT AND CERTIFIED BY THE CHIEF RESTRUCTURING OFFICER OF THE COMPANY AND
(II) AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN THE THIRD BUSINESS DAY
PRIOR TO ANY PREPAYMENT, REDEMPTION OR PURCHASE OF THE EXISTING NOTES PURSUANT
TO A PERMITTED NOTES REFINANCING OR ANY REDEMPTION OR PURCHASE OF INDEBTEDNESS
UNDER THE BRIDGE FACILITY OR HEREUNDER  PURSUANT TO AN AUCTION, A REPORT OF THE
AVERAGE DAILY LIQUIDITY AVAILABILITY FOR EACH OF THE THREE MONTHS PRIOR TO SUCH
PREPAYMENT, REDEMPTION OR PURCHASE;


 


(B) PROMPTLY AND IN ANY EVENT WITHIN 3 BUSINESS DAYS AFTER ANY LOAN PARTY OR ANY
ERISA AFFILIATE KNOWS THAT ANY ERISA EVENT HAS OCCURRED WITH RESPECT TO AN ERISA
PLAN, A STATEMENT OF A RESPONSIBLE OFFICER OF THE COMPANY DESCRIBING SUCH ERISA
EVENT AND THE ACTION, IF ANY, THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS
TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO, ON THE DATE ANY RECORDS,
DOCUMENTS OR OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY
ERISA PLAN PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS
AND INFORMATION;


 


(C) PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY
ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF EACH NOTICE FROM THE PBGC
STATING ITS INTENTION TO TERMINATE ANY ERISA PLAN OR TO HAVE A TRUSTEE APPOINTED
TO ADMINISTER ANY ERISA PLAN;


 


(D) PROMPTLY AND IN ANY EVENT WITHIN 60 DAYS AFTER THE FILING THEREOF WITH THE
UNITED STATES INTERNAL REVENUE SERVICE, COPIES OF EACH SCHEDULE B (ACTUARIAL
INFORMATION) TO THE ANNUAL REPORT (FORM 5500 SERIES) WITH RESPECT TO EACH ERISA
PLAN;


 


(E) PROMPTLY AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY
ANY LOAN PARTY OR ANY ERISA AFFILIATE FROM THE SPONSOR OF A MULTIEMPLOYER PLAN,
COPIES OF EACH NOTICE CONCERNING (I) THE IMPOSITION OF WITHDRAWAL LIABILITY BY
ANY SUCH MULTIEMPLOYER PLAN, (II) THE REORGANIZATION OR TERMINATION, WITHIN THE
MEANING OF TITLE IV OF ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (III) THE AMOUNT
OF LIABILITY INCURRED, OR THAT MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA
AFFILIATE IN CONNECTION WITH ANY EVENT DESCRIBED IN CLAUSE (I) OR (II) ABOVE;


 


(F) PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF EACH UNSTAYED ACTION,
SUIT, INVESTIGATION, LITIGATION AND PROCEEDING BEFORE ANY COURT OR GOVERNMENTAL
DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR
FOREIGN, AFFECTING ANY

 

17

--------------------------------------------------------------------------------


 


LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT (I) IS REASONABLY LIKELY TO BE
DETERMINED ADVERSELY AND IF SO DETERMINED ADVERSELY COULD BE REASONABLY LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PURPORTS TO AFFECT THE LEGALITY,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(G) PROMPTLY AFTER THE OCCURRENCE OF ANY EVENT OR DEVELOPMENT WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, A STATEMENT OF A
RESPONSIBLE OFFICER OF THE COMPANY SETTING FORTH THE DETAILS OF SUCH EVENT OR
DEVELOPMENT;


 


(H) WITHIN 30 DAYS AFTER THE SAME BECOME PUBLIC, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH THE COMPANY MAY MAKE TO, OR FILE WITH, THE SEC OR
ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY; PROVIDED, THAT SUCH FINANCIAL
STATEMENTS AND REPORTS SHALL BE DEEMED DELIVERED TO EACH LENDER UPON FILING WITH
THE SEC;


 


(I) PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL MATERIAL NOTICES, REQUESTS AND
OTHER DOCUMENTS RECEIVED BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES UNDER OR
PURSUANT TO ANY INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT 
DIRECTLY RELATED TO ANY BREACH OR DEFAULT BY ANY PARTY THERETO OR OTHERWISE HAVE
A MATERIAL ADVERSE EFFECT AND, FROM TIME TO TIME UPON REQUEST BY THE AGENT, SUCH
INFORMATION AND REPORTS REGARDING SUCH INSTRUMENTS, INDENTURES AND LOAN AND
CREDIT AND SIMILAR AGREEMENTS AS THE AGENT MAY REASONABLY REQUEST; AND


 


(J) SUCH OTHER INFORMATION RESPECTING THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES AS THE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST.


 

Documents required to be delivered pursuant to subsections 5.1 and 5.2 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date of receipt by the Agent irrespective of when
such document or materials are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, to which each Lender and the Agents have unrestricted access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that the accommodation provided by the foregoing sentence shall not
impair the right of the Agent to request and receive from the Loan Parties
physical delivery of any specific information provided for in subsections 5.1
and 5.2.  Other than with respect to the bad faith, gross negligence or willful
misconduct on the part of the Agent or Lenders, none of the Agent or the Lenders
shall have any liability to any Loan Party, each other or any of their
respective Affiliates associated with establishing and maintaining the security
and confidentiality of the Informational Website and the information posted
thereto.

 

(ll)           Subsection 6.1 of the Credit Agreement is hereby deleted in its
entirety and the following new subsection 6.1 is inserted in its place:

 

6.1.  (a)  Run Rate Operating Expense.  The Company shall not permit the Run
Rate Operating Expense for any Test Period set forth below to be greater than
the amount set forth opposite such period below:

 

18

--------------------------------------------------------------------------------


 

Test Period Ending

 

Run Rate Operating Expense

 

June 30, 2009

 

$

121,000,000

 

September 30, 2009

 

$

238,000,000

 

December 31, 2009

 

$

347,000,000

 

March 31, 2010

 

$

446,000,000

 

June 30, 2010

 

$

416,000,000

 

September 30, 2010

 

$

391,000,000

 

December 31, 2010

 

$

373,000,000

 

 

(b)           Minimum Liquidity.  The Company shall not permit Liquidity
Availability on an average daily basis for any calendar week to be less than
$300,000,000.

 

(mm)       Subsection 6.3 of the Credit Agreement is hereby amended by deleting
the period at the end of clause (g) thereof, inserting a semi-colon its place
and inserting the following new clauses (h), (i) and (j):

 

(h)           Liens securing Indebtedness in an aggregate principal amount not
to exceed $1,500,000,000 in respect of the Term Loan Agreement;

 

(i)            Liens on Servicing Loan Assets that secure any Servicing Loan
Facility permitted under Section 6.4(j); and

 

(j)            Liens securing any Permitted Refinancing Indebtedness.

 

(nn)         Subsection 6.4 of the Credit Agreement is hereby amended by
deleting the period at the end of clause (h) thereof, inserting a semi-colon its
place and inserting the following new clauses (i), (j) and (k):

 

(i)            Indebtedness in respect of the Term Loan Agreement in an
aggregate principal amount not to exceed $1,500,000,000;

 

(j)            Indebtedness in respect of any Servicing Loan Facility in an
aggregate outstanding principal amount not to exceed $900,000,000; and

 

(k)           solely with respect to the Existing Notes, the Facilities and the
Bridge Facility, any Permitted Refinancing Indebtedness in respect thereof.

 

(oo)         Subsection 7.1(b) of the Credit Agreement is hereby amended by
deleting “subsection 5.2(b)” in the second line thereof and inserting
“subsection 5.1(d)” in its place.

 

(pp)         Subsection 7.1(e) of the Credit Agreement is hereby amended by
inserting (x) “(i)” prior to “The Company” in the first line thereof and (y) the
following new sub-clause (ii) at the end thereof:

 

or (ii) any event shall occur or condition shall exist under the Term Loan
Agreement or the Bridge Facility and shall continue after the applicable grace
period, if any, specified therein, if the effect of such event or condition is
to accelerate, or to permit the acceleration of the maturity of the Indebtedness
outstanding thereunder or otherwise

 

19

--------------------------------------------------------------------------------


 

cause, or to permit the holders thereof to cause, such Indebtedness to come due
prior to its stated maturity.

 

(qq)         Subsection 10.7 of the Credit Agreement is hereby amended by
inserting the following new clause (i) in alphabetical order at the end thereof:

 

(i)            (i) Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, each Lender acknowledges that, solely in connection
with any Auction permitted under subsection 2.27, the Company may be an Assignee
hereunder and may purchase or acquire Loans hereunder from Lenders from time to
time.

 

(ii)           In connection with each Auction, each Lender hereby acknowledges
and agrees that (x) the Company currently may have, and later may come into
possession of, information regarding the Company and its Affiliates, or the
Obligations that is not known to such Lender and that may be material to a
decision to enter into an Auction (any such information, “Excluded
Information”), (y) such Lender has determined to enter into such transactions
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(z) none of the Company, the Agent nor any of their respective Affiliates shall
have any liability to the Lenders, their Affiliates, or their respective
successors or assigns.  Each Lender, to the extent permitted by applicable law
hereby waives and releases any claims such Lender may have against the Company,
the Agent and their respective Affiliates, with respect to the nondisclosure of
the Excluded Information, now or in the future, other than any claim resulting
from the gross negligence or willful misconduct of the Company and its
respective Affiliates.

 


(III)          IMMEDIATELY, UPON ANY ASSIGNMENT TO THE COMPANY IN CONNECTION
WITH ANY AUCTION PERMITTED UNDER SUBSECTION 2.27, ANY LOAN ASSIGNED TO THE
COMPANY SHALL BE AUTOMATICALLY CANCELLED (AND MAY NOT BE RESOLD BY THE COMPANY),
WHEREUPON THE COMPANY SHALL NOT BE A LENDER FOR ANY PURPOSE HEREUNDER OR UNDER
THE LOAN DOCUMENTS.  IN FURTHERANCE OF THE FOREGOING, THE LOAN PARTIES HEREBY
AGREE THAT THE COMPANY MAY NOT MAKE OR BRING ANY CLAIM AGAINST THE AGENT OR ANY
LENDER WITH RESPECT TO THE DUTIES AND OBLIGATIONS OF SUCH AGENT OR LENDER
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 

(rr)           Subsection 10.8 of the Credit Agreement is hereby amended by
inserting the following new sentence at the end thereof:

 

Notwithstanding the foregoing, the provisions of this subsection 10.8 shall not
apply to any payment received by any Lender in accordance with subsections 2.27
and 2.28.

 

(ss)         The Credit Agreement is hereby amended by inserting Schedule
1.01(c) set forth on Annex B hereto.

 

(tt)           The Agent and the Majority Lenders hereby waive the Events of
Default arising directly from the Company’s failure to maintain, pursuant to
subsection 6.1 of the Credit Agreement, the Total Consolidated Indebtedness at
the last day of each of the fiscal quarters ended December 31, 2008 and
March 31, 2009 to Total Capitalization at such dates at a ratio not greater than
0.87 to 1.0, in each case without giving effect to ARB51, FIN 46(R) or FAS 66 in
each case in relation to the Company’s affordable tax credit syndication
business.  Notwithstanding anything contained herein to the contrary,
the foregoing waivers are not intended and shall not be deemed or construed to
constitute a waiver of any Default or any other Event of Default that hereafter
may occur under the Credit Agreement or to establish

 

20

--------------------------------------------------------------------------------


 

a custom or course of dealing among the Company, the Agent, the Majority Lenders
or any of them. Except as specifically set forth herein, the Agent and the
Majority Lenders hereby expressly reserve all of their rights and remedies under
the Credit Agreement, the other Loan Agreements and applicable law.

 

(uu)         Each Lender hereby waives (i) solely with respect to the Cash
Prepayment Amount and the Prepayment, payment by the Company of any amounts
required to compensate such Lender pursuant to subsection 2.22(a) and
(ii)(A) any prepayment notice otherwise required by subsection 2.10 and (B) any
time period by which a notice of Borrowing is required to be delivered pursuant
to subsection 2.4, in each case in connection with the Transactions.

 

(vv)         The undersigned agree that the Credit Agreement is deemed to be
amended to make any modifications to the applicable payment, pro rata and
sharing provisions of the Credit Agreement needed in connection with effecting
the changes to maturities effected hereby.

 

SECTION 2.           ADDITIONAL AMENDMENTS.


 


THE CREDIT AGREEMENT IS, UPON THE PAYMENT IN FULL IN CASH OF ALL PRINCIPAL AND
INTEREST IN RESPECT OF THE OBLIGATIONS UNDER THE TERM LOAN AGREEMENT, HEREBY
AUTOMATICALLY AMENDED AS FOLLOWS:


 

(a)           Subsection 1.1 of the Credit Agreement is hereby amended by
inserting in alphabetical order new definitions to read as follows:

 


“CAPITALIZED LEASES”: ALL LEASES THAT HAVE BEEN OR SHOULD BE, IN ACCORDANCE WITH
GAAP, RECORDED AS CAPITALIZED LEASES.


 


“CFC”: ANY FOREIGN SUBSIDIARY THAT IS A “CONTROLLED FOREIGN CORPORATION” WITHIN
THE MEANING OF INTERNAL REVENUE CODE SECTION 957(A).


 


“EXCLUDED MORTGAGE LOAN ASSETS”: AS SPECIFIED ON SCHEDULE 1.01(D).


 


“GOVERNMENT RELATED ENTERPRISES”: COLLECTIVE REFERENCE TO (A) THE FEDERAL HOME
LOAN MORTGAGE CORPORATION (FREDDIE MAC), (B) THE FEDERAL NATIONAL MORTGAGE
ASSOCIATION (FANNIE MAE) AND (C) THE UNITED STATES DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, INCLUDING THE GOVERNMENT NATIONAL MORTGAGE ASSOCIATION
(GINNIE MAE).


 

“Guarantee Obligation”: as to any Person, any financial obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of any other Person or in any manner providing for the payment of
any Indebtedness of any other Person, including any Obligation of such Person,
whether or not contingent, (a) to purchase any primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (d) otherwise to assure or
hold harmless the holder of any primary obligation against loss in respect
thereof; provided that the term “Guarantee Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee Obligation shall be determined by reference to the
carrying value of such Guarantee Obligation, with the “carrying value” being
determined in a manner consistent with the carrying value of the Guarantee
Obligations

 

21

--------------------------------------------------------------------------------


 

as reflected on the Company’s financial statements delivered pursuant to
subsection 5.1(a) and (b).

 

“Indebtedness For Borrowed Money”: (a) all indebtedness of a Person of the type
described in clauses (a) and (b) (other than direct or contingent obligations of
such Person arising under surety bonds) of the definition of “Indebtedness”,
(b) all obligations of such Person in respect of other transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
and (c) all Guarantee Obligations of such Person in respect of any of the
foregoing.

 

“Investment”: with respect to any Person, (a) any direct or indirect purchase or
other acquisition (whether for cash, securities, property, services or
otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Indebtedness of any other Person, (b) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of all or substantially all of the property and
assets of any other Person or of any division, branch or other unit of operation
of any other Person, and (c) any direct or indirect loan, advance, other
extension of credit or capital contribution by such Person to, or any other
investment by such Person in, any other Person (including, without limitation,
any arrangement pursuant to which the investor incurs indebtedness of the types
referred to in clause (i) or (j) of the definition of “Indebtedness” set forth
in this Section 1.01 in respect of such other Person).

 

“Material Subsidiary”: (a) on any date of determination, any direct or indirect
Subsidiary of the Company that, on such date, has (i) total assets, together
with the total assets of all of its Subsidiaries, greater than or equal to 5% of
the total consolidated assets of the Company and its Subsidiaries or (ii) total
revenue, together with the total revenue of all of its Subsidiaries, greater
than or equal to 5% of the total consolidated revenue of the Company and its
Subsidiaries, all as determined in accordance with GAAP and (b) REO Holdco;
provided that, notwithstanding the foregoing, any Subsidiary of the Company that
(A) provides a Guarantee Obligation in respect of any of the Existing Notes, the
Bridge Facility, the Loans or any Permitted Refinancing Indebtedness or (B) owns
any REO Property or any other North American mortgage loan or real estate
interest, shall in each case be deemed to be a Material Subsidiary (provided
that no Subsidiary that holds solely REO Property other than REO Holdco shall be
deemed to be a Material Subsidiary pursuant to this proviso); and provided
further that, in no event shall the Subsidiaries of the Company (excluding any
Excluded Subsidiaries) that are not Material Subsidiaries or Guarantors have
(X) total assets greater than or equal to 10% of the total consolidated assets
of the Company and its Subsidiaries and (Y) total revenue greater than or equal
to 10% of the total consolidated revenue of the Company and its Subsidiaries,
all as determined in accordance with GAAP (it being understood that the Company
may designate one or more Subsidiaries that would not otherwise qualify as
Material Subsidiaries as Material Subsidiaries in order to comply with the terms
of this proviso).

 

“Mortgage Loan Assets”: the mortgage loan assets (including mortgage loan assets
and mezzanine loans, and in each case, any agreement, note or instrument
evidencing a direct or indirect interest therein, interests in respect of “new
market tax credit” loans, any mortgage loan assets similar to any of the
foregoing, participation interests in any of the foregoing, and any REO
Property, but excluding Excluded Mortgage Loan Assets and mortgage servicing
rights) of the Loan Parties and their respective Subsidiaries (other than any
Specified Excluded Subsidiaries) to the extent relating to real property located
in the United States or Canada.

 

22

--------------------------------------------------------------------------------


 

“Non-Loan Party”: any Subsidiary of a Loan Party that is not a Loan Party.

 

“Non-Performing Mortgage Loan”: any Mortgage Loan Asset classified as
non-performing in accordance with the Loan Parties’ internal procedures,
consistent with past practice.

 

“Notes Cash Basket”: as defined in subsection 6.5.

 

“Permitted Lien”:

 

(a)                                  Liens for taxes and other obligations or
requirements owing to or imposed by governmental authorities existing or having
priority, as applicable, by operation of law which in either case (i) are not
yet overdue or (ii) are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted so long as appropriate reserves in
accordance with GAAP shall have been made with respect to such taxes or other
obligations;

 

(b)                                 statutory Liens of banks and other financial
institutions (and rights of set-off);

 

(c)                                  statutory Liens of landlords, carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of five days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security;

 

(e)                                  Liens, pledges and deposits to secure the
performance of tenders, statutory obligations, performance and completion bonds,
surety bonds, appeal bonds, bids, leases, licenses, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations;

 

(f)                                    easements, rights-of-way, zoning
restrictions, licenses, encroachments, restrictions on use of real property and
other similar encumbrances incurred in the ordinary course of business, in each
case that were not incurred in connection with and do not secure Debt and do not
materially and adversely affect the use of the property encumbered thereby for
its intended purposes;

 

(g)                                 (i) any interest or title of a lessor under
any lease by the Company or any Subsidiary of the Company and (ii) any leases or
subleases by the Company or any Subsidiary of the Company to another
Person(s) incurred in the ordinary course of business and that do not materially
and adversely affect the use of the property encumbered thereby for its intended
purposes;

 

(h)                                 the filing of precautionary UCC financing
statements relating to leases entered into in the ordinary course of business
and the filing of UCC financing statements by bailees and consignees in the
ordinary course of business;

 

23

--------------------------------------------------------------------------------


 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                     leases and subleases or licenses and
sublicenses of patents, trademarks and other intellectual property rights
granted by the Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Company or such Subsidiary; and

 

(k)                                  Liens arising out of judgments not
constituting an Event of Default hereunder.

 

“REO Holdco”: Capmark REO Holding LLC, a Delaware limited liability company.

 

“REO Property”: (a) real property acquired by the Company (or any of its
Subsidiaries (other than any Specified Subsidiaries)) by foreclosure, acceptance
of a deed-in-lieu of foreclosure, abandonment or reclamation from bankruptcy in
connection with a default in partial or total satisfaction of a Non-Performing
Mortgage Loan and (b) any Equity Interests in any Person owning property of the
type described in the foregoing clause (a).

 

“Specified Excluded Subsidiaries”: (a) Excluded Subsidiaries of the type
described in clauses (d), (e) or (h) of the definition thereof; (b) variable
interest entities that are required to be Consolidated with the Company pursuant
to FASB Interpretation No. 46(R), investment partnerships and similar entities
that are required to be Consolidated with the Company pursuant to Emerging
Issues Task Force Issue No. 04-5 and entities that are required to be
Consolidated with the Company pursuant to Statement of Financial Accounting
Standards No. 66 or similar accounting principles implemented by applicable
accounting standards bodies after the date hereof relating to consolidation of
subsidiaries; and (c) Subsidiaries comprising investment funds organized in
connection with the “low income housing tax credit program” or “new markets tax
credit program” of the Company, or special purpose entities formed in connection
with investment funds managed by the Company and its Subsidiaries or entities
owned by such investment funds.

 

“Surviving Indebtedness”: Indebtedness of the Company and its Subsidiaries
outstanding immediately after giving effect to the Amendment No. 3 Effective
Date and the Transactions; provided that, to the extent that such Indebtedness
is Indebtedness For Borrowed Money, such Indebtedness is described on Schedule
1.01(b).

 

“Synthetic Indebtedness”: with respect to any Person, without duplication of any
clause within the definition of “Indebtedness”, all (a) obligations of such
Person under any lease that is treated as an operating lease for financial
accounting purposes and a financing lease for tax purposes (i.e., a “synthetic
lease”), (b) obligations (other than syndication proceeds in the ordinary
course) of such Person in respect of transactions entered into by such Person
(other than deposit liabilities), the proceeds from which would be reflected on
the financial statements of such Person in accordance with GAAP as cash flows
from financings at the time such transaction was entered into (other than as a
result of equity contributions or the issuance of equity interests) and
(c) obligations of such Person in respect of other transactions entered into by
such Person that are not otherwise addressed in the definition of “Indebtedness”
or in clause (a) or (b) above that are intended to function primarily as a
borrowing of funds (including, without limitation, any non-controlling interest
transactions that function primarily as a borrowing).

 

24

--------------------------------------------------------------------------------


 

“Voting Stock”: capital stock issued by a corporation, or equivalent interests
in any other Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right so to vote has
been suspended by the happening of such a contingency.

 


(B)                               THE DEFINITION OF “AFFILIATE” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“Affiliate”: as to any Person, any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person.  For
purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

 


(C)                                THE DEFINITION OF “EXCLUDED SUBSIDIARY” SET
FORTH IN SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“EXCLUDED SUBSIDIARY”: ANY SUBSIDIARY OF THE COMPANY THAT IS: (A) NOT A
WHOLLY-OWNED SUBSIDIARY; (B) NOT A MATERIAL SUBSIDIARY; (C) A FOREIGN
SUBSIDIARY; (D) A SPECIFIED SUBSIDIARY; (E) A BANKRUPTCY REMOTE SPECIAL PURPOSE
ENTITY; (F) A CFC; (G) AN ENTITY THAT IS PROHIBITED BY ANY REQUIREMENT OF LAW OR
CONTRACTUAL OBLIGATION FROM PROVIDING ANY GUARANTY OF THE LOAN PARTIES’
OBLIGATIONS UNDER THE LOAN DOCUMENTS; PROVIDED THAT ANY SUCH CONTRACTUAL
OBLIGATION (I) SHALL HAVE BEEN ENTERED INTO OR INCURRED PRIOR TO THE AMENDMENT
NO. 3 EFFECTIVE DATE (OR, IN THE CASE OF ANY SUBSIDIARY FORMED OR ACQUIRED BY
THE COMPANY SUBSEQUENT TO THE AMENDMENT NO. 3 EFFECTIVE DATE, PRIOR TO SUCH
FORMATION OR ACQUISITION) AND (II) IN ANY EVENT, SHALL NOT HAVE BEEN ENTERED
INTO OR INCURRED IN CONTEMPLATION OF THIS PROVISION; OR (H) ANY SUBSIDIARY WHICH
IS A BROKER-DEALER REGISTERED WITH THE SEC AND APPLICABLE STATE SECURITIES
COMMISSIONS IN THE UNITED STATES


 


(D)                               THE DEFINITION OF “INDEBTEDNESS” SET FORTH IN
SUBSECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“Indebtedness”: as to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements, convertible securities (to the extent that such convertible
securities are not evidenced by any of the foregoing and have put provisions or
other similar obligations that are exercisable during the term of this
Agreement) or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

25

--------------------------------------------------------------------------------


 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable not overdue by more than 120 days incurred in the ordinary course of
such Person’s business);

 

(d)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(e)                                  all obligations of such Person under
Capitalized Leases;

 

(f)                                    all Synthetic Indebtedness of such
Person;

 

(g)                                 all obligations of such Person under Hedge
Agreements, valued at the Agreement Value thereof;

 

(h)                                 all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in cash in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests in each case on or
prior to the Maturity Date, valued, in the case of Redeemable Preferred
Interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;

 

(i)                                     all Guarantee Obligations of such Person
in respect of any of the foregoing; and

 

(j)                                     all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.  The amount of any Indebtedness
related to this clause (j) shall be deemed to be equal to the lesser of (i) the
amount of such Indebtedness so secured and (ii) the fair market value of the
property subject to such Lien.

 

Notwithstanding anything to the contrary herein and solely for purposes of
Section 7.1(e), with respect to any Person (other than any Loan Party), any
obligation that is non-recourse to such Person other than to specified assets of
such Person, if in the reasonable judgment of the management of such Person the
fair market value of collateral that would be preserved or protected as a result
of the repayment of such obligation is less than the amount necessary to repay
such obligation, shall not be deemed Indebtedness of such Person.

 

(e)                                Subsection 6.3 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 


6.3. LIMITATION ON LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY OF ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY LIEN ON
OR WITH RESPECT TO ANY OF ITS PROPERTIES OF ANY CHARACTER (INCLUDING, WITHOUT
LIMITATION, ACCOUNTS) WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:

 

26

--------------------------------------------------------------------------------


 

(A)                                  LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)                                 LIENS EXISTING ON THE DATE HEREOF AND, TO
THE EXTENT SECURING INDEBTEDNESS FOR BORROWED MONEY, DESCRIBED ON SCHEDULE
6.3(B) HERETO, AND RENEWALS, REFINANCINGS OR EXTENSIONS THEREOF WITH RESPECT TO
ANY SURVIVING INDEBTEDNESS COMPRISING SECURITIZATIONS OR SIMILAR FINANCINGS OF
THE LOAN PARTIES AND THEIR SUBSIDIARIES; PROVIDED THAT (W) THE PRINCIPAL AMOUNT
OF THE RELATED INDEBTEDNESS SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT OF
THE INDEBTEDNESS BEING RENEWED, REFINANCED OR EXTENDED (EXCLUDING THE AMOUNT OF
ANY PREMIUM PAID IN RESPECT OF SUCH REFINANCING, RENEWAL OR EXTENSION AND THE
AMOUNT OF REASONABLE EXPENSES INCURRED BY THE LOAN PARTIES IN CONNECTION
THEREWITH), (X) NONE OF THE LOAN PARTIES OR THEIR SUBSIDIARIES SHALL BECOME A
NEW DIRECT OR CONTINGENT OBLIGOR, (Y) NO ADDITIONAL ASSETS SHALL BE TRANSFERRED
TO THE APPLICABLE SPECIAL PURPOSE ENTITY AND (Z) THE PROPERTY COVERED THEREBY
SHALL NOT BE CHANGED;

 

(C)                                  PERMITTED LIENS;

 

(D)                                 LIENS IN CONNECTION WITH INDEBTEDNESS
PERMITTED TO BE INCURRED PURSUANT TO SUBSECTION 6.4(E) SO LONG AS SUCH LIENS
EXTEND SOLELY TO THE PROPERTY (AND IMPROVEMENTS AND PROCEEDS OF SUCH PROPERTY)
ACQUIRED OR FINANCED WITH THE PROCEEDS OF SUCH INDEBTEDNESS OR SUBJECT TO THE
APPLICABLE CAPITALIZED LEASE;

 

(E)                                  ANY DEPOSIT OF ASSETS OF ANY LOAN PARTY
WITH ANY SURETY COMPANY OR CLERK OF ANY COURT, OR ESCROW, AS COLLATERAL IN
CONNECTION WITH, OR IN LIEU OF, ANY BOND ON APPEAL BY SUCH LOAN PARTY FROM ANY
JUDGMENT OR DECREE AGAINST IT, OR IN CONNECTION WITH OTHER PROCEEDINGS IN
ACTIONS AT LAW OR IN EQUITY BY OR AGAINST SUCH LOAN PARTY;

 

(F)                                    LIENS ON ANY ASSETS THAT ARE OWNED BY ANY
SPECIFIED EXCLUDED SUBSIDIARY;

 

(G)                                 LIENS SECURING INDEBTEDNESS RELATING TO
HEDGE AGREEMENTS PERMITTED TO BE INCURRED PURSUANT TO SUBSECTION 6.4(F) PURSUANT
TO AGREEMENTS EXISTING ON THE AMENDMENT NO. 3 EFFECTIVE DATE OR SIMILAR
AGREEMENTS NOT FOR SPECULATIVE PURPOSES REPLACING OR RENEWING SUCH AGREEMENTS,
WHETHER OR NOT WITH THE SAME COUNTERPARTIES; PROVIDED THAT IN NO EVENT SHALL
INITIAL MARGIN COLLATERAL IN RESPECT OF ALL SUCH HEDGE AGREEMENTS (EXCLUDING
COLLATERAL SECURING BACK-TO-BACK HEDGING ARRANGEMENTS WITH ANY SPECIFIED
SUBSIDIARY) EXCEED $100,000,000 IN THE AGGREGATE;

 

(H)                                 LIENS ON SERVICING LOAN ASSETS THAT SECURE
ANY SERVICING LOAN FACILITY PERMITTED UNDER SUBSECTION 6.4(I),

 

(I)                                     LIENS SECURING INDEBTEDNESS (OTHER THAN
INDEBTEDNESS FOR BORROWED MONEY OR INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS)
ON ASSETS WITH A FAIR MARKET VALUE AT ANY TIME AFTER THE AMENDMENT NO. 3
EFFECTIVE DATE NOT TO EXCEED $200,000,000 TO THE EXTENT THAT SUCH LIENS ARE
INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
CONSISTENT WITH PAST PRACTICE;

 

(J)                                     LIENS REQUIRED BY AGREEMENTS WITH
GOVERNMENT RELATED ENTERPRISES IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY
AND ITS SUBSIDIARIES CONSISTENT WITH PAST PRACTICE;

 

27

--------------------------------------------------------------------------------


 

(K)                                  LIENS TO SECURE ANY PERMITTED REFINANCING
INDEBTEDNESS; PROVIDED THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY SERVICING
LOAN ASSETS; AND

 

(1)                                  OTHER LIENS SECURING INDEBTEDNESS
OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000; PROVIDED
THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY SERVICING LOAN ASSETS.

 

(f)                                  Subsection 6.4 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 


6.4. INDEBTEDNESS.  CONTRACT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO CONTRACT, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(A)                                  INDEBTEDNESS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS;

 

(B)                                 THE SURVIVING INDEBTEDNESS AND (X) SOLELY
WITH RESPECT TO ANY SURVIVING INDEBTEDNESS OTHER THAN AS DESCRIBED IN CLAUSE
(Y) BELOW, ANY INDEBTEDNESS EXTENDING THE MATURITY OF, OR REFUNDING OR
REFINANCING, IN WHOLE OR IN PART, SUCH SURVIVING INDEBTEDNESS, IN EACH CASE UPON
THE MATURITY OF SUCH SURVIVING INDEBTEDNESS; PROVIDED THAT THE TERMS OF ANY SUCH
EXTENDING, REFUNDING OR REFINANCING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED
INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE OTHERWISE
PERMITTED BY THE LOAN DOCUMENTS; PROVIDED FURTHER THAT THE PRINCIPAL AMOUNT OF
SUCH SURVIVING INDEBTEDNESS SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT
THEREOF OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION, REFUNDING OR
REFINANCING, NO ASSETS SHALL BE ADDED AS COLLATERAL AND NO ADDITIONAL DIRECT OR
INDIRECT CREDIT SUPPORT SHALL BE ADDED THEREFOR, AND THE DIRECT AND CONTINGENT
OBLIGORS THEREFOR SHALL NOT BE CHANGED, AS A RESULT OF OR IN CONNECTION WITH
SUCH EXTENSION, REFUNDING OR REFINANCING; AND PROVIDED FURTHER THAT THE TERMS
RELATING TO PRINCIPAL AMOUNT, AMORTIZATION, MATURITY, COLLATERAL (IF ANY) AND
SUBORDINATION (IF ANY), AND OTHER MATERIAL TERMS TAKEN AS A WHOLE, OF ANY SUCH
EXTENDING, REFUNDING OR REFINANCING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED
INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE
IN ANY MATERIAL RESPECT TO THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY
AGREEMENT OR INSTRUMENT GOVERNING THE SURVIVING INDEBTEDNESS BEING EXTENDED,
REFUNDED OR REFINANCED AND THE INTEREST RATE APPLICABLE TO ANY SUCH EXTENDING,
REFUNDING OR REFINANCING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET
INTEREST RATE FOR SIMILAR TYPE OF INDEBTEDNESS AND (Y) SOLELY WITH RESPECT TO
THE EXISTING NOTES, THE BRIDGE FACILITY AND THE LOANS, ANY PERMITTED REFINANCING
INDEBTEDNESS IN RESPECT THEREOF;

 

(C)                                  INDEBTEDNESS ARISING FROM INVESTMENTS AMONG
THE COMPANY AND ITS SUBSIDIARIES THAT ARE PERMITTED HEREUNDER;

 

(D)                                 INDEBTEDNESS IN RESPECT OF NETTING SERVICES,
CUSTOMARY OVERDRAFT PROTECTIONS AND OTHERWISE IN CONNECTION WITH DEPOSIT
ACCOUNTS IN THE ORDINARY COURSE OF BUSINESS;

 

(E)                                  INDEBTEDNESS CONSTITUTING PURCHASE MONEY
DEBT AND CAPITALIZED LEASE OBLIGATIONS (NOT OTHERWISE INCLUDED IN SUBCLAUSE
(B) ABOVE) IN AN AGGREGATE OUTSTANDING AMOUNT NOT IN EXCESS OF $5,000,000;

 

28

--------------------------------------------------------------------------------


 

(F)                                    INDEBTEDNESS IN RESPECT OF HEDGE
AGREEMENTS UNDER THE HEDGING PROGRAM DESCRIBED ON SCHEDULE 6.4(E);

 

(G)                                 INDEBTEDNESS WHICH MAY BE DEEMED TO EXIST
PURSUANT TO ANY SURETY BONDS, APPEAL BONDS OR SIMILAR OBLIGATIONS INCURRED IN
CONNECTION WITH ANY JUDGMENT NOT CONSTITUTING AN EVENT OF DEFAULT;

 

(H)                                 INDEBTEDNESS CONSISTING OF THE FINANCING OF
INSURANCE PREMIUMS IN EACH CASE, IN THE ORDINARY COURSE OF BUSINESS;

 

(I)                                     INDEBTEDNESS IN RESPECT OF ONE OR MORE
SERVICING LOAN FACILITIES, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF WHICH
SHALL NOT EXCEED $900,000,000;

 

(J)                                     INDEBTEDNESS SECURED BY LIENS PERMITTED
BY SUBSECTION 6.3(F);

 

(K)                                  INDEBTEDNESS INCURRED BY ANY SPECIFIED
EXCLUDED SUBSIDIARY AND INDEBTEDNESS OF THE COMPANY ARISING UNDER ANY CAPITAL
MAINTENANCE OR SUPPORT AGREEMENT RELATING TO ANY SPECIFIED SUBSIDIARY;

 

(L)                                     TO THE EXTENT CONSTITUTING INDEBTEDNESS,
ANY UNDERTAKING OF THE COMPANY AND ITS SUBSIDIARIES TO MAINTAIN CAPITAL
REQUIREMENTS IN ACCORDANCE WITH ANY APPLICABLE LAW OR REGULATION, THE
REQUIREMENTS OF ANY GOVERNMENT RELATED ENTERPRISE OR ANY ORDER OF, OR AGREEMENT
ENTERED INTO WITH, ANY GOVERNMENTAL OR REGULATORY AUTHORITY;

 

(M)                               THE CARRYING VALUE OF INDEBTEDNESS (OTHER THAN
INDEBTEDNESS FOR BORROWED MONEY OR INDEBTEDNESS IN RESPECT OF HEDGE AGREEMENTS
OR INDEBTEDNESS NOT OTHERWISE PERMITTED HEREUNDER) OUTSTANDING IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $200,000,000 TO THE EXTENT THAT SUCH INDEBTEDNESS
IS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES CONSISTENT WITH PAST PRACTICE (WITH THE “CARRYING VALUE” BEING
DETERMINED IN A MANNER CONSISTENT WITH THE CARRYING VALUE OF INDEBTEDNESS AS
REFLECTED ON THE COMPANY’S FINANCIAL STATEMENTS DELIVERED PURSUANT TO SUBSECTION
5.1(A) AND (B));

 

(N)                                 GUARANTEE OBLIGATIONS OF ANY GUARANTOR IN
RESPECT OF SURVIVING INDEBTEDNESS (INCLUDING INDEBTEDNESS UNDER THE BRIDGE
FACILITY, THIS AGREEMENT AND THE EXISTING NOTES) TO THE EXTENT THAT SUCH
GUARANTEE OBLIGATIONS ARE REQUIRED PURSUANT TO THE TERMS OF AGREEMENTS IN
RESPECT OF SUCH SURVIVING INDEBTEDNESS EXISTING ON THE DATE HEREOF; AND

 

(O)                                 INDEBTEDNESS NOT OTHERWISE PERMITTED
HEREUNDER IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $5,000,000.

 

(g)                               Section 6 of the Credit Agreement is hereby
amended by inserting the following new subsections 6.5, 6.6, 6.7 and 6.8 after
subsection 6.4 in numerical order:

 


6.5  PREPAYMENTS, AMENDMENTS, ETC. OF INDEBTEDNESS.  (A) PREPAY, REDEEM,
PURCHASE, REPURCHASE, EXCHANGE, DEFEASE OR OTHERWISE SATISFY PRIOR TO THE
SCHEDULED MATURITY THEREOF IN ANY MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF
ANY SUBORDINATION TERMS OF, ANY INDEBTEDNESS FOR BORROWED MONEY (OTHER THAN
INTERCOMPANY INDEBTEDNESS OWED TO THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY),
EXCEPT (I) REGULARLY SCHEDULED OR REQUIRED REPAYMENTS OR REDEMPTIONS OF
SURVIVING INDEBTEDNESS AND (II) THE PREPAYMENT OR

 

29

--------------------------------------------------------------------------------


 


REPAYMENT OF THE LOANS UNDER THE BRIDGE FACILITY AND THE LOANS, OR (B) AMEND,
MODIFY OR CHANGE IN ANY MANNER ANY TERM OR CONDITION OF ANY INDEBTEDNESS OR
PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING OTHER THAN TO PREPAY
ANY INDEBTEDNESS PAYABLE TO THE COMPANY; PROVIDED THAT SO LONG AS NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (A) IF THE LIQUIDITY CONDITION IS
SATISFIED IMMEDIATELY PRIOR TO ANY SUCH PREPAYMENT, REDEMPTION OR PURCHASE, THE
COMPANY MAY USE UP TO $150,000,000 IN THE AGGREGATE (THE “NOTES CASH BASKET”) TO
PREPAY, REDEEM OR PURCHASE THE EXISTING NOTES PRIOR TO THE SCHEDULED MATURITY
THEREOF, (B) THE COMPANY MAY PREPAY, REDEEM OR PURCHASE THE EXISTING NOTES PRIOR
TO THE SCHEDULED MATURITY THEREOF TO THE EXTENT THAT SUCH PREPAYMENT, REDEMPTION
OR PURCHASE CONSTITUTES A PERMITTED NOTES REFINANCING AND (C) THE COMPANY MAY
REDEEM OR PURCHASE INDEBTEDNESS HEREUNDER PURSUANT TO SUBSECTION 2.27 AND UNDER
THE BRIDGE FACILITY PURSUANT TO SUBSECTION 2.19 THEREOF.


 


6.6. DIVIDENDS; CAPITAL STOCK.  DECLARE OR PAY ANY DIVIDENDS, PURCHASE,
REPURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY OF ITS
EQUITY INTERESTS NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS
STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS SUCH,
MAKE ANY DISTRIBUTION OF ASSETS, EQUITY INTERESTS, OBLIGATIONS OR SECURITIES TO
ITS STOCKHOLDERS, PARTNERS OR MEMBERS (OR THE EQUIVALENT PERSONS THEREOF) AS
SUCH, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING, OR PERMIT
ANY OF ITS SUBSIDIARIES TO PURCHASE, REPURCHASE, REDEEM, RETIRE, DEFEASE OR
OTHERWISE ACQUIRE FOR VALUE ANY EQUITY INTERESTS IN SUCH LOAN PARTY, ANY OTHER
LOAN PARTY OR ANY DIRECT OR INDIRECT SUBSIDIARIES THEREOF (COLLECTIVELY,
“RESTRICTED PAYMENTS”), EXCEPT THAT:


 

(A)                                  TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, A LOAN PARTY MAY ENTER INTO AND CONSUMMATE ANY TRANSACTIONS PERMITTED
UNDER SUBSECTION 6.7;

 

(B)                                 TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, A LOAN PARTY MAY MAKE REPURCHASES OF EQUITY INTERESTS FROM EMPLOYEES,
FORMER EMPLOYEES, DIRECTORS OR FORMER DIRECTORS PURSUANT TO MANDATORY REPURCHASE
PLANS UPON THE DEATH OR DISABILITY OF SUCH PERSONS, IN EACH CASE IN AMOUNTS NOT
TO EXCEED THE FAIR MARKET VALUE OF THE EQUITY INTERESTS SO REPURCHASED;

 

(C)                                  TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, A LOAN PARTY MAY PAY CUSTOMARY INVESTMENT BANKING FEES TO NATIONAL
INVESTMENT BANKS THAT ARE AFFILIATES OF ITS STOCKHOLDERS, PARTNERS OR MEMBERS ON
AN ARM’S-LENGTH BASIS IN ORDER TO CONSUMMATE ANY CAPITAL MARKETS FINANCING
TRANSACTIONS;

 

(D)                                 TO THE EXTENT CONSTITUTING RESTRICTED
PAYMENTS, A LOAN PARTY MAY PAY DIVIDENDS TO PERMIT THE COMPANY TO PAY ANY TAXES
THAT ARE DUE AND PAYABLE BY THE COMPANY AND THE LOAN PARTY AS PART OF THE
CONSOLIDATED GROUP;

 

(E)                                  ANY LOAN PARTY (OTHER THAN THE COMPANY) OR
ANY OF ITS SUBSIDIARIES MAY MAKE RESTRICTED PAYMENTS TO ANY OTHER LOAN PARTY OR
ANY OF ITS SUBSIDIARIES; AND

 

(F)                                    REPURCHASES OF EQUITY INTERESTS IN THE
ORDINARY COURSE OF BUSINESS IN THE COMPANY (OR ANY DIRECT OR INDIRECT PARENT
THEREOF) OR ANY OF ITS SUBSIDIARIES DEEMED TO OCCUR UPON EXERCISE OF STOCK
OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE
PRICE OF SUCH OPTIONS OR WARRANTS.

 

30

--------------------------------------------------------------------------------


 


6.7. TRANSACTIONS WITH AFFILIATES.  ENTER INTO OR PERMIT ANY OF ITS SUBSIDIARIES
TO ENTER INTO ANY TRANSACTION WITH ANY OF ITS AFFILIATES, OTHER THAN ON TERMS
AND CONDITIONS AT LEAST AS FAVORABLE TO SUCH LOAN PARTY OR SUCH SUBSIDIARY AS
WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE, EXCEPT FOR THE FOLLOWING:
(I) ANY TRANSACTION BETWEEN ANY LOAN PARTY AND ANY OTHER LOAN PARTY OR BETWEEN
ANY NON-LOAN PARTY AND ANY OTHER NON-LOAN PARTY; (II) ANY TRANSACTION BETWEEN
ANY LOAN PARTY AND ANY NON-LOAN PARTY (OTHER THAN ANY SPECIFIED SUBSIDIARY) THAT
IS, TOGETHER WITH ALL SUCH TRANSACTIONS BETWEEN SUCH LOAN PARTY AND SUCH
NON-LOAN PARTY TAKEN AS A WHOLE, AT LEAST AS FAVORABLE TO SUCH LOAN PARTY AS
WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; (III) ANY TRANSACTION BETWEEN
THE COMPANY OR ANY OF ITS SUBSIDIARIES AND ANY SPECIFIED SUBSIDIARY ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
CONSISTENT WITH PAST PRACTICE; (IV) ANY TRANSACTION INDIVIDUALLY OR OF A TYPE
EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS; (V) REASONABLE
AND CUSTOMARY DIRECTOR, OFFICER AND EMPLOYEE COMPENSATION (INCLUDING, WITHOUT
LIMITATION, INCENTIVE COMPENSATION) AND OTHER BENEFITS (INCLUDING RETIREMENT,
HEALTH, STOCK OPTION AND OTHER BENEFIT PLANS) AND INDEMNIFICATION ARRANGEMENTS;
(VI) TRANSACTIONS OF THE TYPE IN EXISTENCE ON THE AMENDMENT NO. 3 EFFECTIVE DATE
AND SET FORTH ON SCHEDULE II AND ANY RENEWAL OR REPLACEMENT THEREOF ON
SUBSTANTIALLY IDENTICAL TERMS; OR (VII) TRANSACTIONS ENTERED INTO IN CONNECTION
WITH ANY SERVICING LOAN FACILITY.


 


6.8.  OTHER PAYMENTS.  WITHOUT LIMITATION TO THE OTHER PROVISIONS OF THIS
SECTION 6 AND OTHER THAN AS SET FORTH IN SUBSECTION 6.6(B) OR (C), MAKE, OR
PERMIT ANY OF ITS SUBSIDIARIES TO MAKE, ANY PAYMENTS TO ANY DIRECT OR INDIRECT
HOLDERS OF EQUITY INTERESTS IN THE COMPANY IN RESPECT OF SUCH EQUITY INTERESTS
IN THE COMPANY IN ANY FORM WHATSOEVER, WHETHER THROUGH MANAGEMENT OR SIMILAR
FEES, DIVIDENDS, DISTRIBUTIONS, REPURCHASES OF EQUITY INTERESTS OR OTHERWISE.


 

(h)                               Subsection 7.1(e) of the Credit Agreement is
hereby amended by inserting “or any Specified Excluded Subsidiary of the type
described in clauses (b) and (c) of the definition thereof” after the word
“Entity” in the second line thereof.

 

(i)                                   The Credit Agreement is hereby amended by
inserting Schedule II, Schedule 1.01(d), Schedule 5.02(a) and Schedule
6.4(e) set forth on Annex C hereto.

 


SECTION 3.                                CONDITIONS OF EFFECTIVENESS


 


THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF THE DATE FIRST ABOVE WRITTEN WHEN,
AND ONLY WHEN, THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 


(A)                                  THE AGENT SHALL HAVE RECEIVED COUNTERPARTS
OF THIS AMENDMENT EXECUTED BY THE COMPANY, THE MAJORITY LENDERS, AND/OR, AS TO
ANY SUCH MAJORITY LENDER AND EXTENDING LENDER, ADVICE SATISFACTORY TO THE AGENT
THAT SUCH LENDER HAS EXECUTED THIS AMENDMENT;


 


(B)                                 THE AGENT SHALL HAVE RECEIVED A CERTIFICATE
OF THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWERS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, WHICH CERTIFICATE SHALL (I) CERTIFY AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF THE BORROWERS EXECUTING THIS
AMENDMENT (WITH THE PRESIDENT, A VICE PRESIDENT, THE SECRETARY OR ASSISTANT
SECRETARY OF THE COMPANY ATTESTING TO THE INCUMBENCY AND SIGNATURE OF THE
SECRETARY OR ASSISTANT SECRETARY PROVIDING SUCH CERTIFICATE), (II) HAVE ATTACHED
TO IT A TRUE AND CORRECT COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
EACH BORROWER, WHICH RESOLUTIONS SHALL AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT, AND (III) CERTIFY THAT, AS OF THE DATE

 

31

--------------------------------------------------------------------------------


 


OF SUCH CERTIFICATE (WHICH SHALL NOT BE EARLIER THAN THE DATE HEREOF), NONE OF
SUCH RESOLUTIONS SHALL HAVE BEEN AMENDED, SUPPLEMENTED, MODIFIED, REVOKED OR
RESCINDED;


 


(C)                                  EACH GUARANTOR HAS EXECUTED AND DELIVERED A
CONSENT IN THE FORM OF ANNEX A HERETO;


 


(D)                                 CAPMARK AFFORDABLE EQUITY HOLDINGS INC.,
SUMMIT CREST VENTURES, LLC AND CAPMARK REO HOLDING LLC HAVE EXECUTED AND
DELIVERED A GUARANTY SUPPLEMENT;


 


(E)                                  THE AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THAT THE TRANSACTIONS, THE TERM LOAN AGREEMENT AND THE AMENDMENTS TO
THE BRIDGE FACILITY (THE “AMENDMENT NO. 9 AND WAIVER TO THE BRIDGE FACILITY”)
HAVE BECOME EFFECTIVE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND, IN EACH
CASE, ARE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDERS;


 


(F)                                    THE AGENT SHALL HAVE RECEIVED (I) AN
AMENDMENT FEE FOR THE ACCOUNT OF EACH LENDER THAT HAS EXECUTED AND DELIVERED A
SIGNATURE PAGE TO THIS AMENDMENT (EACH, A “CONSENTING LENDER” AND, COLLECTIVELY,
THE “CONSENTING LENDERS”) IN AN AMOUNT EQUAL TO 0.25% OF THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH CONSENTING LENDER’S LOANS IMMEDIATELY PRIOR TO THE CONSUMMATION
OF THE TRANSACTIONS AND (II) AN ADDITIONAL FEE EQUAL TO EACH CONSENTING LENDER’S
PRO RATA SHARE OF $8,400,000, WHICH PRO RATA SHARE SHALL BE EQUAL TO A FRACTION
THE NUMERATOR OF WHICH SHALL BE THE AGGREGATE OF SUCH CONSENTING LENDER’S
OUTSTANDING LOANS UNDER THE CREDIT AGREEMENT IMMEDIATELY PRIOR TO THE
CONSUMMATION OF THE TRANSACTIONS AND OUTSTANDING LOANS UNDER THE BRIDGE FACILITY
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS AND THE DENOMINATOR OF
WHICH SHALL BE THE AGGREGATE OF THE OUTSTANDING LOANS UNDER THE CREDIT AGREEMENT
OF ALL CONSENTING LENDERS IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
TRANSACTIONS AND THE OUTSTANDING LOANS OF ALL LENDERS UNDER THE BRIDGE FACILITY
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS THAT ENTER INTO
AMENDMENT NO. 9 AND WAIVER TO THE BRIDGE FACILITY; AND


 


(G)                                 ALL OTHER FEES AND EXPENSES OF THE AGENT AND
THE LENDERS (INCLUDING (I) ALL REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
AGENT AND (II) ALL RETAINERS FOR COUNSEL TO THE AGENT AND ADVISOR TO THE AGENT),
TO THE EXTENT INVOICED PRIOR TO THE DATE HEREOF, SHALL HAVE BEEN PAID.


 


SECTION 4.                                CONFIRMATION OF REPRESENTATIONS AND
WARRANTIES


 


(A)                                  THE COMPANY HEREBY REPRESENTS AND WARRANTS,
ON AND AS OF THE DATE HEREOF, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE CREDIT AGREEMENT (TO THE EXTENT RELATING TO THE COMPANY) ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, BEFORE AND AFTER
GIVING EFFECT TO THIS AMENDMENT, AS THOUGH MADE ON AND AS OF THE DATE HEREOF,
OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY THEIR TERMS, REFER TO
A SPECIFIC DATE.


 


SECTION 5.                                AFFIRMATION OF THE COMPANY


 


THE COMPANY HEREBY CONSENTS TO THE AMENDMENTS TO THE CREDIT AGREEMENT EFFECTED
HEREBY, AND HEREBY CONFIRMS AND AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS
OF THIS AMENDMENT, THE OBLIGATIONS OF THE COMPANY CONTAINED IN THE CREDIT
AGREEMENT, AS AMENDED HEREBY, OR IN ANY OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY ARE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED
AND CONFIRMED IN ALL RESPECTS.


 


SECTION 6.                                REFERENCE TO AND EFFECT ON THE LOAN
DOCUMENTS


 

(a)                                  On and after the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
and each reference in the Notes and each of the other Loan Documents to “the
Credit

 

32

--------------------------------------------------------------------------------


 

Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.

 


(B)                                 THE CREDIT AGREEMENT, THE NOTES AND EACH OF
THE OTHER LOAN DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND
SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS
RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT
AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


SECTION 7.                                COSTS, EXPENSES


 

The Company agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Agent) in accordance with the
terms of subsection 10.5 of the Credit Agreement.

 


SECTION 8.                                EXECUTION IN COUNTERPARTS


 

This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or in “pdf” or similar format by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Amendment.

 


SECTION 9.                                GOVERNING LAW


 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CAPMARK FINANCIAL GROUP INC.,

 

as the Company

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Executive Vice President and Chief Financial Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPMARK CANADA LIMITED,

 

as a Borrower

 

 

 

By:

/s/ Michael I. Lipson

 

 

Name:

Michael I. Lipson

 

 

Title:

Executive Vice President

 

 

 

 

 

CAPMARK BANK EUROPE, PUBLIC LIMITED COMPANY,

 

as a Borrower

 

 

 

By:

/s/ Martin Thornton

 

 

Name:

Martin Thornton

 

 

Title:

Secretary

 

 

 

 

 

CAPMARK EI IRELAND LIMITED,

 

as a Borrower

 

 

 

By:

/s/ Martin Thornton

 

 

Name:

Martin Thornton

 

 

Title:

Secretary

 

 

 

 

 

CAPMARK IRELAND LIMITED,

 

as a Borrower

 

 

 

By:

/s/ Martin Thornton

 

 

Name:

Martin Thornton

 

 

Title:

Secretary

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPMARK AB NO. 2 LIMITED,

 

as a Borrower

 

 

 

By:

/s/ Martin Thornton

 

 

Name:

Martin Thornton

 

 

Title:

Secretary

 

 

 

 

 

CAPMARK FINANCE INC.,

 

as a Borrower

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

 

 

SJM CAP, LLC,

 

as a Borrower

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

 

 

CAPMARK BANK,

 

as a Borrower

 

 

 

By:

/s/ Steven J. Nielsen

 

 

Name:

Steven J. Nielsen

 

 

Title:

President

 

 

 

 

 

CAPMARK FUNDING JAPAN, K.K.,

 

as a Borrower

 

 

 

By:

/s/ Allen Todd Atchley

 

 

Name:

Allen Todd Atchley

 

 

Title:

Representative Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CAPMARK JAPAN, K.K.,

 

as a Borrower

 

 

 

By:

/s/ Katsuyoshi Dobashi

 

 

Name:

Katsuyoshi Dobashi

 

 

Title:

Representative Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

CITIBANK, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Michael M. Schadt

 

 

Name:

Michael M. Schadt

 

 

Title:

Director

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A.,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Michael M. Schadt

 

 

Name:

Michael M. Schadt

 

 

Title:

Director

 

Majority Lender Signature Page

 

--------------------------------------------------------------------------------


 

 

GoldenTree Master Fund II, Ltd.

 

By: GoldenTree Asset Management, LP

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

x Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director - Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GoldenTree Asset Management Lux Sarl

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

x Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director - Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GoldenTree Master Fund, Ltd

 

By:GoldenTree Asset Management, LP

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

x Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director - Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GoldenTree Leverage Loan Financing I, Limited

 

By:GoldenTree Leverage Loan Manager LLC

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director - Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

GoldenTree Credit Opportunities Financing I, Limited

 

By:GoldenTree Asset Management, LP

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Karen Weber

 

 

Name:

Karen Weber

 

 

Title:

Director - Bank Debt

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Hua Nan Commercial Bank, Ltd.

 

New York Agency

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Henry Hsieh

 

 

Name:

Henry Hsieh

 

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Silver Oak Capital, LLC,

 

as a Lender under:

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Thomas M. Fuller

 

 

Name:

Thomas M. Fuller

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Knighthead Master Fund, L.P.

 

By: Knighthead Capital Management, L.L.C.

 

Its Investment Manager, as an Initial Lender

 

 

 

as a Lender under the Japanese Term Loan Facility and as a Majority Lender

 

 

 

By:

/s/ Thomas Wagner

 

 

Name:

Thomas Wagner

 

 

Title:

Managing Member

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Mortgage Company,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

x Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Mark Buono

 

 

Name:

Mark Buono

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Credit Partners L.P.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

x Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Caroline Benton

 

 

Name:

Caroline Benton

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Lending Partners LLC,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

x Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

x US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Caroline Benton

 

 

Name:

Caroline Benton

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Canada Credit Partners Co.,

 

as a Lender under:

 

x Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Caroline Benton

 

 

Name:

Caroline Benton

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Longacre Capital Partners (QP), L.P.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Steven Weissman

 

 

Name:

Steven Weissman

 

 

Title:

Manager of General Partner

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Longacre Master Fund, Ltd.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Steven Weissman

 

 

Name:

Steven Weissman

 

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Dune Real Estate Fund LP,

as a Lender under:

o Canadian Revolving Credit Facility

o Irish Revolving Credit Facility

o Irish Term Loan Facility

o Japanese Revolving Credit Facility

o Japanese Term Loan Facility

o US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

Dune Real Estate Partners LLC,

Its General Partner

 

 

 

 

By:

/s/ Joshua P. Eaton

 

 

Name:

Joshua P. Eaton

 

 

Title:

General Counsel

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CCP Credit Acquisition Holdings, LLC,

as a Lender under:

¨ Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

¨ Japanese Revolving Credit Facility

¨ Japanese Term Loan Facility

¨ US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Jed Hart

 

 

Name:

Jed Hart

 

 

Title:

Sr. Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Marathon Special Opportunity Master Fund Ltd., as a Majority Lender

 

 

 

 

By:

/s/ Jim Leahy

 

 

Name:

Jim Leahy

 

 

Title:

CFO

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Natixis,

as a Majority Lender

 

 

 

 

By:

/s/ Jacques Beyssade

 

 

Name:

Jacques Beyssade

 

 

Title:

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Taipei Fubon Commercial Bank,

New York Agency,

as a Lender under:

¨ Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

¨ Japanese Revolving Credit Facility

¨ Japanese Term Loan Facility

¨ US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Michael Tan

 

 

Name:

Michael Tan

 

 

Title:

VP & General Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada,

as a Lender under:

x Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

¨ Japanese Revolving Credit Facility

¨ Japanese Term Loan Facility

¨ US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Name:

Leslie P. Vowell

 

 

Title:

Attorney-in-Fact

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

CITIC Ka Wah Bank, Ltd.

as a Lender under:

¨ Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

¨ Japanese Revolving Credit Facility

¨ Japanese Term Loan Facility

¨ US Revolving Credit Facility

¨ US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Peter Zhao

 

 

Name:

Peter Zhao

 

 

Title:

EVP

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG

as a Lender under:

x Canadian Revolving Credit Facility

x Irish Revolving Credit Facility

x Irish Term Loan Facility

x Japanese Revolving Credit Facility

x Japanese Term Loan Facility

x US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Emile Van den Bol

 

 

Name:

Emile Van den Bol

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Lehman Commercial Paper Inc.,

as a Lender under:

¨ Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

¨ Japanese Revolving Credit Facility

¨ Japanese Term Loan Facility

¨ US Revolving Credit Facility

x US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Steve Shirreffs

 

 

Name:

Steve Shirreffs

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Lehman Brothers Holdings, Inc.,

as a Lender under:

¨ Canadian Revolving Credit Facility

¨ Irish Revolving Credit Facility

¨ Irish Term Loan Facility

x Japanese Revolving Credit Facility

x Japanese Term Loan Facility

¨ US Revolving Credit Facility

¨ US Term Loan Facility

 

and as a Majority Lender

 

 

 

 

By:

/s/ Douglas J. Lambert

 

 

Name:

Douglas J. Lambert

 

 

Title:

SVP

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC.,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Merrill Lynch Bank USA,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

x Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

o US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ David Millett

 

 

Name:

David Millett

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

DK Acquisition Partners, L.P., by M.H. Davidson & Co., its General Partner,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

o Japanese Revolving Credit Facility

 

o Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Conor Bastable

 

 

Name:

Conor Bastable

 

 

Title:

General Partner

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

as a Lender under:

 

o Canadian Revolving Credit Facility

 

o Irish Revolving Credit Facility

 

o Irish Term Loan Facility

 

x Japanese Revolving Credit Facility

 

x Japanese Term Loan Facility

 

o US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Yoshihiro Hyakutome

 

 

Name:

Yoshihiro Hyakutome

 

 

Title:

General Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, N.A.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

x Irish Revolving Credit Facility

 

x Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

x US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Vanessa N. Rodriguez

 

 

Name:

Vanessa N. Rodriguez

 

 

Title:

Assistant Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland,

 

as a Lender under:

 

 

 

x Irish Revolving Credit Facility

 

x Irish Term Loan Facility

 

x US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Timothy J. McNaught

 

 

Name:

Timothy J. McNaught

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Senior Funding Inc.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

x Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Thomas Doster

 

 

Name:

Thomas Doster

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Shinsei Bank Limited,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

x Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Shinichirou Seto

 

 

Name:

Shinichirou Seto

 

 

Title:

General Manager

 

 

 

Corporate Banking Business Division VI

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Credit Suisse Loan Funding LLC,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Robert Healey

 

 

Name:

Robert Healey

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Francesca Sena

 

 

Name:

Francesca Sena

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

WestLB AG New York Branch,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

 

 

By:

/s/ Tod Angus

 

 

Name:

Tod Angus

 

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Michael Sassos

 

 

Name:

Michael Sassos

 

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Bank of America N.A.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

¨ US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Scott R. Swenson

 

 

Name:

Scott R. Swenson

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

National Bank of Egypt (UK) Ltd,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Margaret Bull

 

 

Name:

Margaret Bull

 

 

Title:

Senior Credit Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Nerurker

 

 

Name:

Peter Nerurker

 

 

Title:

Supervisor Loans Administration

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Societe Generale,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

x US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Nigel Elvey

 

 

Name:

Nigel Elvey

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia,

as a Lender under:

Canadian Revolving Credit Facility

US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Ajit Goswani

 

 

Name:

Ajit Goswani

 

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

BAUPOST GROUP SECURITIES LLC,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Brian Spector

 

 

Name:

Brian Spector

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

KING STREET ACQUISITION COMPANY, L.L.C.,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

King Street Capital Management, L.P.

 

 

Its Manager

 

 

 

 

By:

King Street Capital Management GP, L.L.C.

 

 

Its General Partner

 

 

 

 

By:

/s/ Jay Ryan

 

 

Name:

Jay Ryan

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

J.P. Morgan Chase Bank NA,

 

as a Lender under:

 

x Canadian Revolving Credit Facility

 

x Irish Revolving Credit Facility

 

x Irish Term Loan Facility

 

x Japanese Revolving Credit Facility

 

x Japanese Term Loan Facility

 

x US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ John J. Coffey

 

 

Name:

John J. Coffey

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank,

 

as a Lender under:

 

x Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Randolph J. Stiener

 

 

Name:

Randolph J. Steiner

 

 

Title:

Vice President

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

SPCP Group, LLC,

 

as a Lender under:

 

¨ Canadian Revolving Credit Facility

 

¨ Irish Revolving Credit Facility

 

¨ Irish Term Loan Facility

 

¨ Japanese Revolving Credit Facility

 

¨ Japanese Term Loan Facility

 

¨ US Revolving Credit Facility

 

x US Term Loan Facility

 

 

 

and as a Majority Lender

 

 

 

By:

/s/ Richard Petrilli

 

 

Name:

Richard Petrilli

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Anchorage Capital Master Offshore, Ltd.,

as a Majority Lender

 

 

 

 

By:

Anchorage Advisors, L.L.C., its
Investment Manager

 

 

 

 

By:

/s/ Natalie A. Birrell

 

 

Name:

Natalie A. Birrell

 

 

Title:

Chief Operating Officer

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
x Japanese Revolving Credit Facility
x Japanese Term Loan Facility
x US Revolving Credit Facility
x US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Timothy Tracey

 

 

Name:

Timothy Tracey

 

 

Title:

General Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Mega International Commercial Bank,
Silicon Valley Branch
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
x US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Kuang Hua Wei

 

 

Name:

Kuang Hua Wei

 

 

Title:

SVP & General Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Contrarian Funds, LLC
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
x US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Jim R. Bauer

 

 

Name:

Jim R. Bauer

 

 

Title:

Managing Member of Manager

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Toronto Dominion (Texas) LLC
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
x US Revolving Credit Facility
x US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Jackie Barrett

 

 

Name:

Jackie Barrett

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

The Toronto-Dominion Bank,
as a Lender under:
x Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
¨ US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Jackie Barrett

 

 

Name:

Jackie Barrett

 

 

Title:

Authorized Signatory

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Chase Lincoln First Commercial,
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
¨ US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Ann Kurinskas

 

 

Name:

Ann Kurinskas

 

 

Title:

Managing Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Credit Suisse, Cayman Islands Branch,
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
¨ US Term Loan Facility

and as a Majority Lender

 

 

 

By:

/s/ Didier Siffer

 

 

Name:

Didier Siffer

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Bryan Matthews

 

 

Name:

Bryan Matthews

 

 

Title:

Director

 

Signature Page

 

--------------------------------------------------------------------------------


 

 

Dune Real Estate Parallel Fund LP,
as a Lender under:
¨ Canadian Revolving Credit Facility
¨ Irish Revolving Credit Facility
¨ Irish Term Loan Facility
¨ Japanese Revolving Credit Facility
¨ Japanese Term Loan Facility
¨ US Revolving Credit Facility
¨ US Term Loan Facility

and as a Majority Lender

 

 

 

By:

Dune Real Estate Partners LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ Joshua P. Eaton

 

 

Name:

Joshua P. Eaton

 

 

Title:

General Counsel

 

Signature Page

 

--------------------------------------------------------------------------------


 

CONSENT

 

Reference is made to the Credit Agreement, dated as of March 23, 2006, as
amended by Amendment No. 1 to the Credit Agreement, dated as of April 17, 2007, 
Amendment No. 2 to the Credit Agreement, dated as of June 30, 2007, Waiver to
the Credit Agreement, dated as of April 20, 2009, Waiver No. 2 to the Credit
Agreement, dated as of May 8, 2009, Waiver No. 3 to the Credit Agreement, dated
as of May 21, 2009 and Amendment No. 3 and Waiver to the Credit Agreement, dated
as of May 29, 2009, among Capmark Financial Group Inc. (the “Company”), certain
subsidiaries of the Company, the financial institutions and other institutional
lenders party thereto, Citibank, N.A., as administrative agent for the Lenders
and the other agents party thereto (such Credit Agreement, as so amended, the
“Credit Agreement”).

 

Each of the undersigned confirms and agrees that notwithstanding the
effectiveness of the foregoing Amendment No. 3 and Waiver to the Credit
Agreement, dated as of May 29, 2009 (the “Amendment”), each Loan Document to
which such Person is a party is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, in each case as
amended by the Amendment to the Credit Agreement (in each case, as defined
therein).

 

[The remainder of this page intentionally left blank]

 

Guarantor Consent

 

--------------------------------------------------------------------------------


 

 

CAPMARK FINANCE INC.,
as a Guarantor

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Chief Financial Officer, Executive Vice President

 

 

 

CAPMARK INVESTMENTS LP,
as a Guarantor

 

 

 

 

By:

/s/ Keith Kooper

 

 

Name:

Keith Kooper

 

 

Title:

President

 

 

 

MORTGAGE INVESTMENTS, LLC,
as a Guarantor

 

 

 

 

By:

/s/ Jay N. Levine

 

 

Name:

Jay N. Levine

 

 

Title:

President

 

 

 

SJM CAP, LLC,
as a Guarantor

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA LIMITED,
as a Guarantor

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

Guarantor Consent

 

--------------------------------------------------------------------------------


 

 

COMMERCIAL EQUITY INVESTMENTS, INC.,
as a Guarantor

 

 

 

 

By:

/s/ Anne E. Kelly

 

 

Name:

Anne E. Kelly

 

 

Title:

Treasurer

 

 

 

 

 

CAPMARK CAPITAL INC.,
as a Guarantor

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

 

 

NET LEASE ACQUISITION LLC,
as a Guarantor

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

Guarantor Consent

 

--------------------------------------------------------------------------------


 

 

CAPMARK AFFORDABLE EQUITY HOLDINGS INC.,
as a Guarantor

 

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Executive Vice President

 

Guarantor Consent

 

--------------------------------------------------------------------------------


 

 

SUMMIT CREST VENTURES LLC,
as a Guarantor

 

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

Guarantor Consent

 

--------------------------------------------------------------------------------


 

 

CAPMARK REO HOLDING LLC,
as a Guarantor

 

 

 

 

By:

/s/ Paul W. Kopsky, Jr.

 

 

Name:

Paul W. Kopsky Jr.

 

 

Title:

President

 

Guarantor Consent

 

--------------------------------------------------------------------------------